Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 1 of 63 Page ID
                                #:15245

 1   Harry A. Safarian (SBN 204106)
     SAFARIAN & BAROIAN, LLP
 2   1000 N. Central Avenue, Suite 210
     Glendale, California 91202
 3
     Tel.: (818) 334-8528
 4   Fax: (818) 334-8107
 5   hs@safarianfirm.com
 6   Attorneys for Defendant, MARK OBENSTINE
 7
                             UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9
10
     JAMES ESTAKHRIAN and ABDI                   Case No.: CV11-3480 FMO
11   NAZIRI, on behalf of themselves and
12   all others similarly situated,              OPPOSITION TO MOTION FOR
                                                 SANCTIONS PURSUANT TO 28
13
           Plaintiffs,                           U.S.C. § 1927 AND THE COURT’S
14                                               INHERENT AUTHORITY;
15   vs.                                         DECLARATION OF HARRY A.
                                                 SAFARIAN
16   MARK OBENSTINE, BENJAMIN F.
17   EASTERLIN IV, TERRY A                       JAMS REF# 1220052101
     COFFING, KING & SPALDING,
18   LLP, and MARQUIS & AURBACH,                 Special Master:
19   P.C.,                                       Hon. Roselyn Chapman (Ret.)
20
           Defendants.
21
22
23   TO THE HONORABLE ROSELYN CHAPMAN (RET.) AND PLAINTIFFS AND
24   THEIR ATTORNEYS:
25         Opposition is hereby submitted to Plaintiffs’ Motion for Sanctions Pursuant to
26   28 U.S.C. § 1927 and the Court’s Inherent Authority as follows:
27
28


                                                 1

                         OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 2 of 63 Page ID
                                #:15246

 1                                 TABLE OF CONTENTS
 2
     I.       Introduction……………………………………………………………............1
 3
 4   II.      Argument……………………………………………………………………...4
 5          A. Plaintiffs’ Motion for Sanctions Pursuant to Section 1927 is Without
 6             Merit, and the Motion Itself was Filed in Bad Faith………………………….4
 7
            B. Sanctions Under the Court’s Inherent Authority Should Be Denied
 8             Because the Court Did Not Authorize Such a Motion, and Because
 9             There Was no “Bad Faith Conduct” or “Willful Disobedience” of an
               Order…………………………………………………………………………..5
10
11   III.     Plaintiffs Fail to Offer Any Evidence of Conduct Justifying
              Sanctions, Based on “Withholding of Evidence” and Present a
12
              Skewed, Incomplete, or Provably False Narrative In Support of a
13            Meritless Motion………………………………………………………………7
14
              A. The Court Already Ruled on the Issue of the Laptop and “Boxes of
15               Documents” Obenstine Purportedly Failed to Disclose, Rendering
16               a Further Sanctions Motion Duplicative, Harassing, and Improper……….7
17
              B. Plaintiffs’ Repeated Allegations Obenstine Failed to Disclose
18               Documents or a Laptop Are Manifestly False, as Court Transcripts
19
                 Confirm These Materials Were Disclosed Three Years Ago……………...7

20            C. Plaintiffs’ Speculation Mr. Safarian “Failed to Identify or Produce
21               Documents Used in Another Action” is False……………………………11
22   IV.      Plaintiffs Proffer No Evidence of Any “Fraud” Upon the Court by
23            Obenstine, But There is Significant Evidence of Such Fraud by
              Plaintiffs and Their Counsel………………………………………................13
24
25            A. Plaintiffs’ Assertion Mr. Safarian Falsely Represented that the
26               Emails on Mr. Obenstine’s Laptop Mirrored Those in the
                 Crestridge Server are Knowingly False…………………………………..13
27
28


                                                i

                        OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 3 of 63 Page ID
                                #:15247

 1   V.   Plaintiffs’ Evidence of Alleged “Vexatious Multiplication of
 2        Proceedings and Dilatory Tactics” is Deliberately Incomplete or
          Inaccurate…………………………………………………………………….16
 3
 4        A. Plaintiffs’ Contention Obenstine’s Counsel Objected to Discovery
             in Bad Faith is Without Merit…………………………………………….16
 5
 6        B. The Motion to Dismiss for Lack of Personal Jurisdiction was
 7           Proper, as Was the Renewal of the Motion………………………………18
 8        C. Plaintiffs’ Narrative Concerning the Motion to Quash/Protective
 9           Order Regarding the Stringfellow and Cracolice Depositions is
             Deliberately Incomplete and False……………………………………….20
10
11        D. Obenstine Sought a Stay of Discovery Under the Anti-SLAPP
12           Statute Because He Was Entitled to One by Statute, and the Case
             Was Financially Taxing…………………………………………………..22
13
14        E. The Objection to Interrogatory No. 8, Which was Procedurally
             Defective and Overbroad, Was Not “Vexatious” or in “Bad Faith.”…….23
15
16        F. Plaintiffs Grossly Misconstrue Obenstine’s Argument in
17           Opposition to Plaintiffs’ Motion for Leave to Amend…………………...24

18        G. Obenstine’s Argument Regarding Who Should Hear the Sanctions
19           Motion Did Not “Delay Proceedings,” and Does Not Justify
             Sanctions, and Was Not Vexatious………………………………………25
20
21
22
23
24
25
26
27
28


                                           ii

                   OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 4 of 63 Page ID
                                #:15248

 1                            TABLE OF AUTHORITIES
 2   Federal Rules/Statutes
 3   FRCP, Rule 33(a)(1) ……………………………………………………………….17
 4   Adv. Comm. Notes on 1993 Amendments to FRCP 33(a)(1) ……………………..17
 5   28 U.S.C. § 1927……………………………………………. 1, 4, 5, 8-11, 18, 22, 25
 6
 7   Case Authorities
 8
     Alyeska Pipeline Service Co. v. Wilderness Society,
 9         421 US 240, 95 S.Ct. 1612 (1975) ………………………………………...…6
10
     B.K.B. v. Maui Police Dep’t.,
11
           276 F.3d 1091 (9th Cir. 2002) ………………………………………………4
12
13   Blumberg v. Gates,
          152 Fed. Appx. 652 (9th Cir. 2005) ……………………………………...4, 25
14
15   Chambers v. NASCO, Inc.
16       501 US 32, 111 S.Ct. 2123 (1991) …………………………………………...6

17   Collaboration Properties, Inc. v. Polycom, Inc.
18         224 F.R.D. 473 (ND CA 2004) ………………………………………….14, 17
19
     Fink v. Gomez,
20         239 F.3d 989 (9th Cir. 2001) …………………………………………………6
21
     Gomez v. Vernon,
22
         255 F.3d 1118 (9th Cir. 2001) ………………………………………………..4
23
24   GRiD Systems Corp. v. John Fluke Mfg. Co., Inc.,
          41 F.3d 1318 (9th Cir. 1994) ………………………………………………...4
25
26   Hadges v. Yonkers Racing Corp.,
27        48 F.3d 1320 (2d Cir. 1995) …………………………………………….15, 19
28


                                            iii

                    OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 5 of 63 Page ID
                                #:15249

 1   Hutchinson v. Pfeil,
 2        208 F.3d 1180 (10th Cir. 2000) ………………………………………………6
 3
     In re Keegan Management Co., Securities Litigation,
 4          78 F.3d 431 (9th Cir. 1995) ………………………………………………..4, 5
 5
     Kendall v. GES Exposition Services, Inc.,
 6
          174 F.R.D. 684 (D NV 1997) ……………………………………………….17
 7
 8   Lahiri v. Universal Music and Video Distribution Corp.,
           606 F.3d 1216 (9th Cir. 2010)…………………………………………………4
 9
10   Lee v. L.B. Sales, Inc.,
            177 F.3d 714 (8th Cir. 1999)……………………………………………...4, 25
11
12   Pacific Harbor Capital, Inc. v. Carnival Air Lines, Inc.
13         210 F.3d 1112 (9th Cir. 2000) ……………………………………………......4

14   Primus Automotive Fin’l Services, Inc. v. Batarse,
15        115 F.3d 644 (9th Cir. 1997) ……………………………………………........5
16
     Roadway Express, Inc. v. Piper
17        447 US 752, 100 S.Ct. 2455 (1980) ………………………………………….6
18
     Salstrom v. Citicorp Credit Servs.,
19         74 F.3d 183 (9th Cir. 1996). …………………………………………….........4
20
     Sentis Group, Inc. v. Shell Oil Co.,
21
            559 F.3d 888 (8th Cir. 2009) ……………………………………………........5
22
23
     Sherman v. Rinchem Co., Inc.
          687 F.3d 996 (8th Cir. 2012) ……………………………………………........6
24
25   Trade Well Int’l v. United Central Bank,
           778 F.3d 620 (7th Cir. 2015) …………………………………………….......6
26
27   Travelers Ins. Co. v. St. Jude Hosp. of Kenner La., Inc.,
           38 F.3d 1414 (5th Cir. 1994) ……………………………………………..4, 25
28


                                           iv

                   OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 6 of 63 Page ID
                                #:15250

 1   Wolters Kluwer Fin’l Services, Inc. v. Scivantage
 2         564 F.3d 110 (2nd Cir. 2009) …………………………………………….......6
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           v

                   OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 7 of 63 Page ID
                                #:15251

 1                                              I.
 2                                    INTRODUCTION.
 3         Plaintiffs’ Motion, brought pursuant to 28 U.S.C. § 1927 and the Court’s
 4   inherent authority,1 is the latest in a series of meritless sanctions motions brought for
 5   sport. The evidence overwhelmingly confirms the Motion is based entirely on
 6   incomplete or incorrect factual narratives, and that, by filing the Motion, Plaintiffs’
 7   counsel have done precisely what section 1927 forbids: engaged in extensive “bad
 8   faith,” “vexatious” litigation practices that needlessly multiply proceedings.
 9         Plaintiffs take pains to impress upon the Special Master that the subject
10   Motion was “invited” by the Court. Plaintiffs neglect to mention that the Court
11   authorized the Motion in a Minute Order denying Plaintiffs’ ex parte application for
12   sanctions, which was then referred to the Special Master and denied. (Doc No. 468.)
13   Indeed, the Special Master concluded Mr. Safarian made earnest efforts to meet and
14   confer in preparation for trial when Plaintiffs’ counsel “slammed the phone down”
15   on Mr. Safarian. In spite of doing so, Plaintiffs’ counsel ran to Court, falsely
16   claiming Mr. Safarian behaved improperly. The instant Motion parallels the same
17   pattern of meritless charges based on false factual narratives. The representations by
18   Plaintiffs’ counsel prompting the so-called “invitation” to file the subject Motion
19   were false, and so are those supporting the Motion.
20         Plaintiffs’ misrepresentations about Obenstine or his counsel are nothing new.
21   A review of the Motion and the actual evidence confirms the Motion is an extension
22   of an abusive and vexatious pattern of bad faith litigation tactics, and that the
23   contentions in the Motion are disturbingly duplicitous or false. For instance:
24         1.     Plaintiffs’ first Motion for Sanctions, and the Motion before the Special
25   Master, both attest that Obenstine/his counsel never disclosed “boxes of documents”
26   or a laptop with information relevant to the underlying lawsuit. But, Court
27
28   1
      The District Court authorized the filing of a Section 1927 motion only, and did not
     authorize a motion pursuant to the Court’s inherent authority. See Doc. No. 468, ¶ 5.

                                                 1

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 8 of 63 Page ID
                                #:15252

 1   transcripts from 2012 and 2013 confirm Mr. Safarian disclosed these materials on
 2   the Court record (in addition to the dozen or so times these materials were discussed
 3   with Plaintiffs’ attorneys, including Karla Gilbride, who has never submitted a
 4   declaration to the contrary), and Plaintiffs’ counsel’s representations to the contrary
 5   in their first motion were a fraud upon the Court. Simply stated, Plaintiffs’
 6   attorneys’ representations Mr. Safarian never revealed the “boxes” or laptop were
 7   false. Equally disturbing is that although the Special Master and Court already
 8   issued sanctions with respect to those issues, Plaintiffs seek to re-litigate the same
 9   issue here. Thus, Plaintiffs are clearly “vexatiously” multiplying proceedings in
10   “bad faith.”
11         2.       Plaintiffs falsely claim Mr. Safarian “Filed and refiled four frivolous
12   motions to dismiss for lack of personal jursdictions [sic].” (Motion, 1:20-22
13   [Emphasis added].) A review of the Court docket confirms Obenstine filed only one
14   such Motion, and did so after his client signed a declaration providing substantial
15   evidence the Court lacked personal jurisdiction over Obenstine. Plaintiffs speculate
16   Mr. Obenstine chose to dismiss his jurisdictional challenge once “agreed to allow
17   Plaintiffs to take discovery on the issue.” (Motion, 1:14-19.) This is manifestly
18   false. Judge Feess authorized jurisdictional discovery in his October 24, 2011 Order
19   (Doc. No. 46). The parties engaged in jurisdictional discovery for years. Mr.
20   Obenstine chose to withdraw the challenge after it became clear its purpose (to save
21   time and money litigating in a distant and inconvenient forum) was defeated by the
22   exhaustive costs of litigating the simple issue of jurisdiction. Safarian decl., ¶ 2.
23   Plaintiffs’ speculation to the contrary is just that. There is not a hint of evidence Mr.
24   Safarian filed an improper motion to dismiss, and Plaintiffs’ suggestion there were
25   four such Motions is false, and deserving of sanctions.
26         3.       Plaintiffs state, as fact, that Mr. Safarian “failed to identify or produce
27   documents he used in another action that was closely related to this case.” (Motion,
28   2:10-13.) This statement is false and, not surprisingly, Plaintiffs’ counsel fail to


                                                   2

                        OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 9 of 63 Page ID
                                #:15253

 1   identify any evidence supporting this attack. In reality, Obenstine provided his
 2   counsel verbal information he received from attorney Daniel Park, who claimed to
 3   have conducted investigation and have knowledge of facts in support of allegations
 4   supporting the Spangler action. Safarian decl., ¶ 3. This verbal evidence, combined
 5   with circumstantial evidence concerning the timing of construction concerning the
 6   development of the Cosmopolitan, justified the filing. Id. Regrettably, Plaintiffs’
 7   counsel launched a spurious attack regarding that action without evidence. In other
 8   words, they have acted in “bad faith” and “multiplied proceedings.
 9          4.     As established in greater detail below, Plaintiffs claim Mr. Safarian
10   “multiplied proceedings” and “used dispositive motions” to increase the cost of
11   litigation is meritless. It is unclear if Plaintiffs are referring to the “four”
12   jurisdictional (there was only one), or the anti-SLAPP motion, which was
13   meritorious, and attached for the Special Master, in full, to eliminate any further
14   debate about the merits of same. Plaintiffs have presented half-truths and gross
15   misstatements of the proceedings, apparently expecting Mr. Safarian would not
16   come forward with evidence of what actually transpired. Again, Plaintiffs’ charges
17   are meritless, and knowingly advanced in bad faith.
18          Plaintiffs’ attorneys’ meritless accusations are consistent with a pattern
19   Plaintiffs and their counsel have been abusing for years. This Motion (like the last
20   one, which the Special Master denied, and the one before that, which the Special
21   Master granted based upon what are now confirmed to have been false
22   representations that Obenstine’s “boxes” and laptop were never disclosed) is
23   comprised of demonstrably false statements and inflammatory rhetoric. There is
24   simply no evidence of any “vexatious” or “bad faith” conduct by Mr. Safarian, much
25   less conduct that “multiplied” proceedings. The same cannot be said for Plaintiffs’
26   counsel. Obenstine should be permitted to file his own Motion for Sanctions.
27   Plaintiffs’ counsel should be admonished for filing a meritless Motion where the
28


                                                   3

                        OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 10 of 63 Page ID
                                 #:15254

 1   evidence overwhelming confirms the Motion is based on a series of demonstrably
 2   false representations calculated to mislead the Special Master.
 3
 4                                             II.
 5                                       ARGUMENT.
 6      A. Plaintiffs’ Motion for Sanctions Pursuant to Section 1927 is Without
 7         Merit, and the Motion Itself was Filed in Bad Faith.
 8         Liability under Section 1927 may only arise upon a finding of recklessness or
 9   subjective bad faith. See Lahiri v. Universal Music and Video Distribution Corp.,
10   606 F.3d 1216, 1218 (9th Cir. 2010), citing B.K.B. v. Maui Police Dep’t., 276 F.3d
11   1091, 1107-08 (9th Cir. 2002)) and Salstrom v. Citicorp Credit Servs., 74 F.3d 183,
12   184-85 (9th Cir. 1996). “Because Section 1927 is penal in nature, it should be
13   strictly construed so that it does not ‘dampen the legitimate zeal of an attorney in
14   representing his client.’” Lee v. L.B. Sales, Inc., 177 F.3d 714, 718 (8th Cir. 1999)
15   (quoting Travelers Ins. Co. v. St. Jude Hosp. of Kenner La., Inc., 38 F.3d 1414,
16   1416 (5th Cir. 1994)).
17         The Ninth Circuit utilizes a subjective standard in assessing an attorneys’
18   alleged “bad faith.” Pacific Harbor Capital, Inc. v. Carnival Air Lines, Inc. (9th Cir.
19   2000) 210 F.3d 1112, 1118. Thus, the Ninth Circuit has emphasized that “only
20   conduct rising to the level of maliciousness, vexatiousness or bad faith warrants
21   section 1927 sanctions; negligence—even gross negligence—is not enough.”
22   Blumberg v. Gates, 152 Fed. Appx. 652, 654 (9th Cir. 2005) (citing Gomez v.
23   Vernon, 255 F.3d 1118, 1134-35 (9th Cir. 2001)); see also In re Keegan, 78 F.3d
24   431, 436 (9th Cir. 1996) (bad faith requires attorney to “knowingly or recklessly
25   raise[] a frivolous argument, or argue[] a meritorious claim for the purpose of
26   harassing an opponent.”) (citations omitted).
27         Moreover, the language of section 1927 limits the Court’s sanction to power
28   to attorney actions that multiply the proceedings in the case before the court. GRiD


                                                4

                      OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 11 of 63 Page ID
                                 #:15255

 1   Systems Corp. v. John Fluke Mfg. Co., Inc. (9th Cir. 1994) 41 F.3d 1318, 1319. And,
 2   the Ninth Circuit holds that specific findings of wrongful intent are required to
 3   support section sanctions. Primus Automotive Fin’l Services, Inc. v. Batarse (9th
 4   Cir. 1997) 115 F.3d 644, 649—findings required to ensure that “restraint is properly
 5   exercised.” Also, under section 1927, however, where conduct (e.g., filing a motion)
 6   is non-frivolous, it must be intended to harass. See In re Keegan Management Co.,
 7   Securities Litigation, 78 F.3d 431, 436 (9th Cir. 1995) (“if [a motion] is not
 8   frivolous, it must be intended to harass.”).
 9         As explained below, none of the conduct of Obenstine satisfies the strict
10   requirements for sanctions under Section 1927. And, sadly, many of Plaintiffs’
11   representations are incomplete or false as easily established below. Accordingly, not
12   only should the Motion be denied, but Obenstine should be permitted to file his own
13   Motion for Sanctions against Plaintiffs, who have now filed three separate and
14   entirely meritless sanctions motions, all based upon manifestly false representations.
15
16      B. Sanctions Under the Court’s Inherent Authority Should Be Denied
17         Because the Court Did Not Authorize Such a Motion, and Because There
18         Was no “Bad Faith Conduct” or “Willful Disobedience” of an Order.
19         The Court’s Minute Order Authorizing the filing of a Motion for Sanctions
20   was limited to a Motion Pursuant to Section 1927. (Doc. No. 468.) The Court did
21   not permit Plaintiffs to file a Motion pursuant to the Court’s inherent authority. Id.
22   Because “courts first should turn to specific rules tailored for the situation at hand
23   … to justify sanctions,” invoking inherent power only where there is a “need to do
24   so,” and the Court only authorized a Motion under Section 1927, the Motion under
25   the Court’s inherent power is entirely frivolous, and a violation of the District
26   Judge’s Order. Sentis Group, Inc. v. Shell Oil Co. (8th Cir. 2009) 559 F.3d 888, 900.
27         Even ignoring the fact the Court did not authorize a Motion pursuant to the
28   Court’s inherent authority, the evidence compellingly establishes that sanctions are


                                                 5

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 12 of 63 Page ID
                                 #:15256

 1   not proper. A federal court’s inherent power to impose sanctions is limited to cases
 2   involving “bad faith” in litigation or “willful disobedience” of a court order.
 3   Chambers v. NASCO, Inc. (1991) 501 US 32, 43, 111 S.Ct. 2123, 2132; Roadway
 4   Express, Inc. v. Piper (1980) 447 US 752, 764-766, 100 S.Ct. 2455, 2463-2464. The
 5   Court’s inherent power “is not a broad reservoir of power, ready at an imperial hand,
 6   but a limited source; an implied power squeezed from the need to make the court
 7   function.” Chambers v. NASCO, Inc., supra, 501 US at 42, 111 S.Ct. at 2131
 8   (internal quotes omitted). Moreover, “(b)ecause inherent powers are shielded from
 9   direct democratic controls, they must be exercised with restraint and discretion.”
10   Roadway Express, Inc. v. Piper, supra, 447 US at 764, 100 S.Ct. at 2463; In re
11   Peters (2nd Cir. 2011) 642 F.3d 381, 384—when court is accuser, fact finder and
12   sentencing judge all in one, restraint and discretion required.
13         Before a court may impose sanctions under its inherent power, it must find
14   that the lawyer or party “acted in bad faith, vexatiously, wantonly or for oppressive
15   reasons.” Chambers, supra, 501 US at 45-46, 111 S.Ct. at 2133; see also Alyeska
16   Pipeline Service Co. v. Wilderness Society (1975) 421 US 240, 258-259, 95 S.Ct.
17   1612, 1622; Wolters Kluwer Fin’l Services, Inc. v. Scivantage (2nd Cir. 2009) 564
18   F.3d 110, 114. Sanctions under the court’s inherent power are never appropriate for
19   mere negligent conduct. Sherman v. Rinchem Co., Inc. (8th Cir. 2012) 687 F.3d 996,
20   1006-1007—sanctions inappropriate when destruction of evidence merely negligent,
21   nonintentional and not in bad faith. Trade Well Int’l v. United Central Bank (7th
22   Cir. 2015) 778 F.3d 620, 627—evidence of attorney’s mistake or carelessness not
23   enough. Likewise, even recklessness by itself does not justify sanctions under the
24   court’s inherent power. Fink v. Gomez (9th Cir. 2001) 239 F.3d 989, 994.
25         And, “inherent power” sanctions are improper where a Rule 11 motion was
26   available. “We must be especially cautious in invoking inherent authority to cure a
27   procedurally defective Rule 11 order, lest … the restrictions in [Rule 11] become
28   meaningless.” Hutchinson v. Pfeil (10th Cir. 2000) 208 F.3d 1180, 1186-1187.


                                                6

                      OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 13 of 63 Page ID
                                 #:15257

 1                                             III.
 2         PLAINTIFFS FAIL TO OFFER ANY EVIDENCE OF CONDUCT
 3   JUSTIFYING SANCTIONS, BASED ON “WITHHOLDING OF EVIDENCE”
 4      AND PRESENT A SKEWED, INCOMPLETE, OR PROVABLY FALSE
 5             NARRATIVE IN SUPPORT OF A MERITLESS MOTION.
 6
 7         A. The Court Already Ruled on the Issue of the Laptop and “Boxes of
 8             Documents” Obenstine Purportedly Failed to Disclose, Rendering a
 9             Further Sanctions Motion Duplicative, Harassing, and Improper.
10         Plaintiffs’ Motion leads off with further discussion about Obenstine’s alleged
11   failure to disclose he had a laptop and “boxes” of documents. But, the Special
12   Master and Court already ruled on that issue. Plaintiffs vexatiously seek to “double
13   dip,” and seek additional fees relating to an issue the Special Master and District
14   Judge addressed months earlier. Thus, Plaintiffs are engaged in the same “bad faith,”
15   “vexatious” practices they accuse Obenstine and his counsel of.
16
17         B. Plaintiffs’ Repeated Allegations Obenstine Failed to Disclose
18             Documents or a Laptop Are Manifestly False, as Court Transcripts
19             Confirm These Materials Were Disclosed Three Years Ago.
20         Plaintiffs’ contention Obenstine “Failed to produce, or even identify, any of
21   over 30,0000 emails ultimately produce by Crestridge” is manifestly false. As a
22   preliminary matter, Plaintiffs have put forth no evidence Obenstine was required to
23   do more than identify the records, and it is clear he did so three years ago.
24         Plaintiffs previously took the same “failure to disclose” position with respect
25   to their initial sanctions Motion filed pursuant to Rule 37, and seek to re-litigate the
26   same issue. That Motion (like this one) was based on Plaintiffs’ false contention
27   Obenstine/his counsel concealed that Obenstine had “boxes” of documents with
28   evidence, and a computer, until his September 2015 deposition. In opposing the


                                                 7

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 14 of 63 Page ID
                                 #:15258

 1   Motion, Obenstine took the position these materials were previously disclosed, and
 2   Plaintiffs’ counsel insisted, under oath, that Obenstine never made such a
 3   disclosure. Ironically, Plaintiffs’ Motion confirms Obenstine disclosed the existence
 4   of the “boxes” in 2013 (two years before he candidly disclosed the same at his
 5   deposition), as well as the computer that failed, but Plaintiffs waited until after the
 6   deadline to file discovery motions to bring a Rule 37 Motion to feign “prejudice.”
 7         Mr. Alikani’s declaration in support of the Motion states, “Attached to this
 8   declaration as Exhibit 6 is a true and correct copy of is a true and correct copy of
 9   [sic] excerpts from the transcript of the hearing on January 31, 2013, where Mr.
10   Safarian presented to the Court that Mr. Obenstine found a few emails after going
11   through ‘boxes’ of files and made a representation about the Crestridge server.”
12   Alikani decl. in support of § 1927 Motion, ¶ 10 (Emphasis added). Thus, Plaintiffs’
13   prior representation they did not know about the “boxes” until the September 2015
14   Obenstine deposition was clearly false.
15         Mr. Alikani’s statement that the representations were about the Crestridge
16   server was also false. The “server” referred to was clearly the computer Plaintiffs’
17   falsely claimed Mr. Obenstine concealed. This is confirmed by the following
18   statement by Mr. Safarian to the Court, confirming it was not the Crestridge server
19   that had “issues,” which he had been seeking access to only to have Plaintiffs’
20   counsel coordinate with Crestridge to block access to the server and reveal the truth:
21
22
23
24
25
26
27
28


                                                 8

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 15 of 63 Page ID
                                 #:15259

 1   Alikani decl., Ex. 6, 44:9-19.
 2         Indeed, Mr. Safarian confirmed in open Court more than three years before
 3   the Court granted the first sanctions motion that Obenstine did have access to a
 4   computer that was not functioning properly. Specifically, he stated in open court, on
 5   December 10, 2012, “A lot of the documents, unfortunately, it’s my understanding
 6   were destroyed or on a server that became an issue in this case.” See Alikani decl.
 7   in support of § 1927 Motion, Ex. 5, 7:6-10. Thus, although Plaintiffs knew for
 8   nearly three years prior to Obenstine’s deposition that Obenstine had a computer
 9   with “issues,” they stated otherwise to the Special Master and the Court in sworn
10   declarations in order to set up a meritless sanctions motion, making every effort to
11   avoid having the case resolve on its merits and, instead, trying incessantly to poison
12   the Court against Obenstine based upon materially false statements. Plaintiffs’
13   counsel deliberately waited until after discovery closed, falsely representing they
14   were never told of the materials until Mr. Obenstine’s September 2015 deposition. It
15   is clear Plaintiffs deliberately waited to create a false narrative of “prejudice,” and
16   acted in “bad faith” and “vexatiously” to “multiply proceedings.”
17         And, importantly, the Special Master’s recommendations on the Motion for
18   Sanctions states, in footnote 6, that:
19                Plaintiffs note that they have evidence of at least one email
                  from Defendant Obenstine regarding the Cosmopolitan
20                matter which was not produced by Crestridge Partners,
                  Inc.; thus, Plaintiffs suspect there are other emails
21                regarding the Cosmopolitan matter from Defendant
                  Obenstine, who used email addresses in addition to the
22                Crestpar email address, which have not been produced to
                  them by Crestridge Partners, Inc., and others.
23
24         The “one email” referred to was a “smoking gun email” that was conveniently
25   omitted from the productions made by Crestridge, eviscerating Plaintiffs’ theory
26   Obenstine used his secretary as a “capper” to solicit Estakhrian as a client. See
27   Safarian decl., ¶ 4 Ex. “A.” The fact this “smoking gun” document, which confirms
28   Obenstine did not use a “capper” to solicit Mr. Estakhrian, is compelling evidence


                                                 9

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 16 of 63 Page ID
                                 #:15260

 1   Mr. Jafary of Crestridge, who coordinated the Crestridge production with Plaintiffs’
 2   attorneys, deliberately omitted key evidence from the production. As the Special
 3   Master is also aware, Mr. Obenstine previously offered Plaintiffs’ counsel the laptop
 4   in question prior to the filing of the first sanctions Motion and invited Plaintiffs to
 5   compare the Crestridge documents with the entirety of his emails to confirm
 6   Plaintiffs were deprived of no materials. Safarian decl., ¶ 4. Plaintiffs declined the
 7   offer. Id. Their reasoning for doing so is transparent: there was nothing to be gained
 8   from the laptop because they already had all relevant materials from the Crestridge
 9   production, and accepting the offer would thwart their ability to file a meritless
10   sanctions motion.
11         As indicated, the Special Master’s decision to recommend sanctions against
12   Mr. Obenstine based upon the purported non-disclosure was based upon the parties’
13   conflicting positions as to whether Mr. Obenstine actually disclosed the boxes of
14   documents and computer. The Special Master’s “Order Granting Plaintiffs’ Motion
15   for Sanctions” (Dkt. No. 422) states:
16                One of the purposes of requiring written disclosures,
                  written responses to discovery requests, and written
17                supplementation of prior disclosures and responses is to
                  prevent discovery motions from being based on “he said;
18                she said.” Further, it appears to the Special Master that the
19
                  practice of counsel during the course of this litigation has
                  been to routinely memorialize
                                     3
                                                   in writing all conversations
20
                  and occurrences. Without documentary evidence to
                  support the claim that his attorney verbally disclosed the
21
                  laptop and bankers’ boxes documents, the Special Master
                  finds no merit to this defense by Defendant Obenstine.
22   Id. at 14:7-13.
23         It is now clear and documented in the transcripts of the December 10, 2012
24   and January 31, 2013, and Mr. Alikani’s declaration submitted in connection with
25   the section 1927 Motion, that Mr. Safarian did disclose the boxes and computer.
26   There is no longer a “he said – she said” debate. Plaintiffs had actual knowledge of
27   the boxes and computer for years, and acted in “bad faith” by representing, under
28   oath, that these materials were concealed.


                                                  10

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 17 of 63 Page ID
                                 #:15261

 1         A failure to document the existence of the laptop or boxes—which were
 2   disclosed in open Court and numerous times in verbal meet and confer discussions
 3   with Plaintiffs’ counsel (including Karla Gilbride, who handle most of the
 4   communications on the subject for Plaintiffs, but has yet to submit a declaration
 5   with respect to any of the issues here), at worst, constitute a simple oversight. But,
 6   there is no longer any question that these materials were disclosed, and the issue
 7   certainly does not merit sanctions against Mr. Safarian under section 1927. On the
 8   contrary, Plaintiffs’ attorneys’ repeated false statements on the subject were clearly
 9   in bad faith, vexatious, and multiplied proceedings. As such, the Special Master
10   should authorize a sanctions motion against Plaintiffs/their counsel.
11
12         C. Plaintiffs’ Speculation Mr. Safarian “Failed to Identify or Produce
13             Documents Used in Another Action” is False.
14         Plaintiffs speculate Mr. Safarian must have had a treasure trove of documents
15   relating to the Spangler action when he filed it. That is not true, and Plaintiffs have
16   proffered no evidence to support such speculation. The Spangler lawsuit was filed
17   based upon information Mr. Obenstine received verbally from attorney Daniel Park.
18   Safarian decl., ¶ 3. Plaintiffs have chosen to ignore Mr. Obenstine’s deposition
19   confirming this. Mr. Obenstine testified at deposition that he had been in
20   communications with attorney Daniel Park, who had been investigating potential
21   claims relating to the Cosmopolitan. Safarian decl., ¶ 3, Ex. “B,” pages 383:7-12;
22   384:20-385:9; 396:23-397:2.
23         The fact is that the Spangler action was filed based upon information
24   provided verbally to Mr. Safarian. Plaintiffs hyperbolic and inflammatory attack that
25   it “defies credulity” that the lawsuit would be filed without documents, or that the
26   filing violated Rule 11, ignores that documents are not required to file an action.
27   Attorney Park provided sufficient information, and there was ample information
28   publically available about the progress of the construction of the Cosmopolitan that


                                                11

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 18 of 63 Page ID
                                 #:15262

 1   more than justified filing suit. Safarian decl., ¶ 3. The timing of the construction of
 2   the Cosmopolitan as a “hotel” development rather than a “condominium”
 3   development was circumstantial evidence that counsel for Obenstine believed
 4   proved to be sufficiently strong evidence to file the Spangler case. Id. Plaintiffs’
 5   speculation and hyperbolic attacks are not evidence of “bad faith” or vexatious
 6   litigation tactics, and there is no evidence the filing of the Spangler action
 7   “multiplied proceedings.”
 8         Plaintiffs concede the Spangler case was dismissed almost as soon as it was
 9   filed. Plaintiffs’ Motion correctly states, “Mr. Safarian also stated that he was
10   hoping that discovery [in Spangler] would lead to evidence supporting the claims,
11   but since he could not find the supporting evidence, the case was dismissed.”
12   Plaintiffs’ rampant speculation Mr. Safarian “must have” had documents supportive
13   of the theories in the Spangler case is simply untrue, and the suggestion documents
14   were withheld are false. Plaintiffs’ counsel could easily go visit the Cosmopolitan
15   and determine for themselves that the development is not a condominium
16   development, and can easily “Google” the same information Obenstine and/or his
17   counsel did.
18         Plaintiffs further take the position that they were denied in the initial
19   disclosures served in this action, and discovery responses, information pertinent to
20   the Spangler case, and that the Special Master should just “presume” wrongdoing.
21   The requested sanctions are serious. There is not a scintilla of evidence there was
22   any information from the short-lived Spangler case, which was filed years after
23   initial disclosures were made in this case. The Court cannot simply “presume” bad
24   faith. Plaintiffs have done nothing to carry their burden aside from speculating and
25   name-calling. Their Motion should be denied.
26
27
28


                                                12

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 19 of 63 Page ID
                                 #:15263

 1                                            IV.
 2     PLAINTIFFS PROFFER NO EVIDENCE OF ANY “FRAUD” UPON THE
 3    COURT BY OBENSTINE, BUT THERE IS SIGNIFICANT EVIDENCE OF
 4             SUCH FRAUD BY PLAINTIFFS AND THEIR COUNSEL.
 5
 6         A. Plaintiffs’ Assertion Mr. Safarian Falsely Represented that the Emails
 7            on Mr. Obenstine’s Laptop Mirrored Those in the Crestridge Server
 8            are Knowingly False.
 9         Plaintiffs knowingly misstate the evidence in order to persuade the Special
10   Master that Mr. Safarian sought to mislead the Court in stating that Mr. Obenstine’s
11   laptop did not contain information that was not already on the Crestridge server.
12   This is easily disproven. Mr. Obenstine filed a Motion for Protective Order and
13   Sanctions. Working hand-in-hand with Mr. Jafary, Plaintiffs had his full cooperation
14   and secured a signed declaration from him, the contents of which are demonstrably
15   and materially false. See Jafary declaration (Doc. No. 62-6) attached as Ex. “C” to
16   Safarian decl. Mr. Jafary declared that, in responding to a subpoena issued in 2011
17   for Mr. Obenstine’s emails, Mr. Jafary “conducted searches on Crestridge’s server
18   for emails to or from address mark@crestpar.com concerning the Cosmopolitan
19   litigation for ‘Cosmo’ and ‘Cosmopolitan’ and key words.” Id. at ¶ 10.
20         Then in 2014, Mr. Safarian was able to secure from Crestridge the entirety of
21   Mr. Obenstine’s email account. Safarian decl., ¶ 5. Amazingly, that production
22   included a smoking gun email eviscerating Plaintiffs’ claim that Mr. Obenstine
23   “recruited” Mr. Estakhrian. The attached “smoking gun” email (Ex. “A”) has the
24   following subject line, confirming Mr. Jafary’s search query should have identified
25   it, and Crestridge should have produced it but, somehow, it was mysteriously
26   missing, defying the laws of computer science:
27
28


                                              13

                      OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 20 of 63 Page ID
                                 #:15264

 1         That email chain also included the following text:
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12         This begs the question: if Crestridge, in its collaborations with Plaintiffs’
13   attorneys, produced all of Mr. Obenstine’s emails containing the search terms
14   “Cosmo” and “Cosmopolitan,” how is it that the one email that destroys Plaintiffs’
15   “capper” hypothesis simply disappeared when Crestridge produced records early on
16   in the case, and then re-appeared years later when Crestridge sent Mr. Obenstine the
17   entirety of Mr. Obenstine’s email account? Moreover, Plaintiffs’ counsel was
18   provided an exact digital duplicate copy of the entire Crestridge email account for
19   Mr. Obenstine. Curiously, they offer no indication that any of the meta data files
20   evidence any records as having been deleted.
21         Simply stated, the evidence is clear (and scientifically irrefutable) that (1)
22   Crestridge, in coordinating the productions with Plaintiffs’ counsel, manipulated
23   data, purging the email that eviscerates Plaintiffs’ “capper” theory and obliterating
24   the credibility of Mr. Estakhrian, who denied under oath at deposition that Mr.
25   Jafary referred him to Mr. Obenstine, (2) Mr. Obenstine has repeatedly told his
26   counsel (and has stated in his declaration to the Special Master) that there are no
27   emails relating to the Cosmopolitan on his laptop that were not already on the
28   Crestridge server (all of which were produced more than a year ago without a single


                                                14

                      OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 21 of 63 Page ID
                                 #:15265

 1   character being redacted—a fact the digital files produced to Plaintiffs can confirm),
 2   and (3) there is not a scintilla of evidence Mr. Safarian misstated anything.
 3         Furthering their hyperbolic rhetoric, Plaintiffs exclaim, “It is beyond belief
 4   that someone who has no access to emails could somehow compare over 30,000
 5   emails and discovery that a few emails are missing” and that the “missing emails are
 6   a fable created by Mr. Obenstine and Mr. Safarian to justify their previous
 7   misrepresentations and discovery abuses.” First, the verification that the laptop and
 8   Crestridge server have the identical emails is one that is easily and logically arrived
 9   at. Mr. Obenstine stated that he made a duplicate of the Crestridge server onto his
10   laptop. It is no different than backing up all of one’s emails onto an external hard
11   drive. Would there be any need to review and compare each and every email to
12   affirm the data was identical if the transfer process was correct? Of course not.
13         The chronology above clearly confirms the only “fable” is the one
14   orchestrated to cover up a single “smoking gun” chain of emails that destroys
15   Plaintiffs’ “capper” theory. Mr. Obenstine and his counsel have repeatedly offered
16   the laptop at issue to Plaintiffs’ counsel so they could confirm this themselves, but
17   they have refused it. Given what is at issue in this case, why do so?
18         Plaintiffs’ strenuous efforts to persuade the Court that Mr. Safarian “lied” to
19   the Court above documents is simply without merit—and destroys Plaintiffs’ prior
20   statements under oath that Mr. Safarian never disclosed that Mr. Obenstine had
21   boxes of materials or a laptop. Ultimately, any information Mr. Safarian shared with
22   the Court was based upon information he received from his client and relied upon.
23   There is no evidence Mr. Safarian misstated anything to the Court with regard to the
24   laptop, “boxes,” or any other matters. And, as established, “An attorney is entitled
25   to rely on his or her client’s statements as to factual claims when those statements
26   are objectively reasonable.” Hadges v. Yonkers Racing Corp., 48 F.3d 1320, 1329
27   (2d Cir. 1995) (emphasis added). All of the representations Mr. Safarian made to the
28   Court about what documents Mr. Obenstine had were based upon his


                                                15

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 22 of 63 Page ID
                                 #:15266

 1   communications with Mr. Obenstine, and there is no evidence that Mr. Obenstine
 2   was untruthful with regard to those matters.
 3         Again, the events lead to one consistent and irrefutable conclusion: the only
 4   “bad faith” or “vexatious” conduct is by Plaintiffs and their counsel, who have
 5   repeatedly and falsely stated they were never informed of “boxes” or a laptop. Now,
 6   faced with an opportunity to fabricate a narrative to attempt to obtain sanctions,
 7   Plaintiffs go in an entirely different direction.
 8         More disturbing is the fact that Plaintiffs knowingly advanced a flawed
 9   “capper” theory in order to extort settlement funds from Mr. Obenstine. In spite of
10   compelling evidence this theory was false, they forced Obenstine to defend the
11   theory, and then abandoned it when the class certification briefs were filed. Safarian
12   decl., ¶ 6. Obenstine incurred extraordinary fees defending a meritless claim for
13   nearly five years. If anything justifies sanctions, it is this conduct, and Obenstine
14   should be permitted to seek sanctions against Plaintiffs and their counsel.
15
16                                               V.
17              PLAINTIFFS’ EVIDENCE OF ALLEGED “VEXATIOUS
18    MULTIPLICATION OF PROCEEDINGS AND DILATORY TACTICS” IS
19                DELIBERATELY INCOMPLETE OR INACCURATE.
20         A. Plaintiffs’ Contention Obenstine’s Counsel Objected to Discovery in
21             Bad Faith is Without Merit.
22         Plaintiffs suggest Obenstine’s counsel must have acted improperly in
23   adopting the view jurisdictional discovery would be limited to specific limited
24   jurisdiction. It is clear, however, that Judge Feess’ original Order clearly stated there
25   was no basis for general jurisdiction, and that Estakhrian failed to put forth enough
26   evidence to carry his burden of proof regarding general jurisdiction. A reading of
27   the Court’s Order confirms it was more than reasonable for Mr. Safarian to interpret
28   the Court’s ruling to mean the Court identified the only potential basis for


                                                 16

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 23 of 63 Page ID
                                 #:15267

 1   jurisdiction (and, by extension, jurisdictional discovery) was specific limited
 2   jurisdiction. Under section B.1.a. of the Order, which discussed general jurisdiction
 3   with respect to the claims against Mr. Obenstine, Judge Fess concluded:
 4
                  Although Plaintiff endeavors to prove that Obenstine’s
 5                contacts with California are ongoing, continuous, and
 6                systematic, Plaintiff fails to establish that this Court can
                  exercise general jurisdiction over him.
 7                                             ***
 8                [o]ne contact with California is insufficient to authorize
                  this Court to exercise general personal jurisdiction. One
 9
                  contact is not “continuous and systematic,” and therefore
10                does not approximate physical presence in the state
11   Doc. No. 46 (Attached to Safarian decl. as Ex. “D.”)
12         Moreover, under the referenced “general jurisdiction” heading, the Court’s
13   Order said nothing about allowing jurisdictional discovery. In contrast, under the
14   “specific jurisdiction heading (B.1.b.), the Court stated, “Plaintiff’s showing is
15   sufficient to entitled him to limited jurisdictional discovery.” Id.
16         Moreover, the objections to interrogatory number 7 were not based solely
17   because it sought information concerning general jurisdiction. Rather, the request
18   was procedurally improper because it contained seven separate sub-parts in
19   violation of Rule 33(a)(1). The numerical limit on interrogatories is designed to
20   provide judicial scrutiny before parties make potentially excessive use of this
21   discovery method. [Adv. Comm. Notes on 1993 Amendments to FRCP 33(a)(1)]. It
22   is well established that questions asking for information about separate subjects
23   count as several. See Kendall v. GES Exposition Services, Inc. (D NV 1997) 174
24   F.R.D. 684, 686; Collaboration Properties, Inc. v. Polycom, Inc. (ND CA 2004) 224
25   F.R.D. 473, 475—single interrogatory seeking information about 26 separate
26   products in a patent case held to contain 26 discrete subparts.
27         Plaintiff’s counsel lament of “false promises and delays,” but has put forth no
28   evidence of any meet and confer on the issue. Nor has Plaintiff indicated a motion to


                                                17

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 24 of 63 Page ID
                                 #:15268

 1   compel was filed. And, there is no question Obenstine was not required to answer
 2   interrogatory number seven, as it was seven separate interrogatories packaged as
 3   one, and Plaintiffs’ counsel refused to re-serve the request and break down the
 4   requests. Safarian decl., ¶ 8.
 5         Mr. Safarian did have conversations with Plaintiffs’ attorney Karla Gilbride
 6   on the issue, and the parties reached an impasse. Safarian decl., ¶ 8. The notion a
 7   disagreement on a single interrogatory somehow justifies a section 1927 Motion, or
 8   sanctions under the Court’s inherent authority, is incongruous. If that were the case,
 9   every discovery motion would justify punitive relief. It is also unreasonable for
10   Plaintiffs to wait nearly five years to come forward with a section 1927 Motion
11   complaining about a few discovery responses—especially where the requests were
12   facially defective, and reasonable given the language of Judge Feess’ Order, which
13   Plaintiffs’ conveniently neglected to attach.
14         Additionally, Plaintiffs go to lengths to explain why objections were lodged
15   concerning Mr. Obenstine’s residence, and assume Mr. Obenstine had some
16   nefarious justifications for refusing to answer questions about where he lived. It is
17   important, however, that Plaintiffs proffer no evidence concerning Mr. Safarian’s
18   motives. Whether Mr. Obenstine had bad motives is not the issue. The evidence is
19   clear: Mr. Safarian relied on his client’s signed declaration confirming his Nevada
20   residency, and was justified in raising a jurisdictional challenge. There was no
21   “nefarious” scheme to object to the few discovery requests Plaintiffs point to.
22
23         B. The Motion to Dismiss for Lack of Personal Jurisdiction was Proper,
24             as Was the Renewal of the Motion.
25         Plaintiffs’ go to lengths to persuade the Special Master that Obenstine’s “four
26   frivolous motions to dismiss for lack of personal jurisdictions [sic]” were somehow
27   filed in bad faith. But, Obenstine filed only one Motion to Dismiss for lack of
28   personal jurisdiction, and renewed that Motion two years later, which the Court


                                               18

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 25 of 63 Page ID
                                 #:15269

 1   denied without prejudice. And there is not a scintilla of evidence supporting the
 2   speculation the Motion, or any part of it, was filed in bad faith. Rather, Plaintiffs
 3   appear to suggest the Court should merely assume the Motion was meritless
 4   because, after years of litigating personal jurisdiction, Mr. Obenstine became
 5   personally and financially exhausted from dealing with the issue, and chose to
 6   defend Plaintiffs’ meritless lawsuit on the merits, and asked the Court to rule on his
 7   anti-SLAPP Motion (which never occurred). Safarian decl., ¶ 3.
 8         Moreover, not only is there no evidence that the jurisdictional challenge was
 9   filed in bad faith, it is abundantly clear Mr. Safarian had substantial information
10   justifying the motion, and the failure to file it could have been malpractice. Our
11   Courts are clear: “An attorney is entitled to rely on his or her client’s statements as
12   to factual claims when those statements are objectively reasonable.” Hadges v.
13   Yonkers Racing Corp., 48 F.3d 1320, 1329 (2d Cir. 1995) (emphasis added).
14   Specifically, Mr. Obenstine, a licensed attorney, signed a declaration under oath on
15   August 24, 2011 confirming the following facts—none of which Plaintiffs are able
16   to refute as untrue:
17         1. That Mr. Obenstine moved to Las Vegas in 2009,
18         2. That Mr. Obenstine was still a Nevada resident as of the signing of his
19             declaration in 2011,
20         3. That Mr. Obenstine intended to remain in Nevada “indefinitely,”
21         4. That Mr. Obenstine signed Plaintiff Estakhrian’s engagement letter in
22             Nevada (there is no dispute Plaintiff Naziri never retained Mr. Obenstine);
23         5. That Mr. Obenstine never met Plaintiff, never talked to Plaintiff, and never
24             communicated with Plaintiff,
25         6. That the Cosmopolitan action was litigated exclusively in Nevada.
26   (Doc. No. 26.)
27
28


                                                19

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 26 of 63 Page ID
                                 #:15270

 1         Thus, there was ample evidence at the time the Jurisdictional Challenge was
 2   raised that it was meritorious. Indeed, Judge Feess, who was presiding over the case
 3   at the time, agreed, and stayed proceedings pending jurisdictional discovery.
 4         Plaintiffs make much of the fact the jurisdictional challenge was withdrawn.
 5   The jurisdictional challenge was withdrawn because Obenstine grew tired of
 6   litigating that issue for years, found it was unlikely the Motion would be ruled upon
 7   anytime soon, and chose to defend the case on its merits. Safarian decl., ¶ 3. There is
 8   nothing “vexatious” or “bad faith” about the matter. The withdrawal is in no way
 9   indicative the motion was without merit when filed. The mere fact a client agreed to
10   withdraw a defense does not mean his lawyer acted in “bad faith” when the lawyer
11   filed the challenge. But this speculation is all Plaintiffs rely upon and, in doing so,
12   have advanced papers with zero evidentiary support and zero merit.
13         The only “bad faith” here is Plaintiffs’ unfortunate effort to continue to
14   raising meritless attacks against Obenstine/his counsel, all of which are unsupported
15   by the facts or law. Because Plaintiffs’ counsel knowingly advance arguments that
16   are without merit, and Obenstine should be allowed to file a Motion for Sanctions.
17
18         C. Plaintiffs’ Narrative Concerning the Motion to Quash/Protective
19             Order Regarding the Stringfellow and Cracolice Depositions is
20             Deliberately Incomplete and False.
21         Plaintiffs claim Mr. Obenstine raised a challenge to the Stringfellow and
22   Cracolice deposition merely upon the grounds of “relevancy.” Motion 20:1-16. This
23   is false. Plaintiffs deliberately ignore the fact the Motion was actually made to
24   ensure compliance with a confidentiality agreement. (See Doc. No. 242, 1:16-2:11.)
25   In short, a settlement had been reached between Mr. Obenstine and the two
26   attorneys. The agreement included a confidentiality provision stating:
27                The parties acknowledge that the terms and conditions of
28                this Agreement, the existence and terms of a dispute


                                                20

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 27 of 63 Page ID
                                 #:15271

 1                between the parties, and terms of a settlement between the
 2                parties, the involvement of Defendant in the two lawsuits
 3                referenced    above    (collectively,      “the   Dispute    and
 4                Settlement”), and any documents relating to or produced in
 5                connection with the two lawsuits referenced above
 6                (including but not limited to any electronic documents or
 7                facsimiles, recordings, or video) (“Documents” are strictly
 8                confidential; and the parties further agree that they will not
 9                publicize, discuss, disclose, disseminate, or reveal the
10                Documents or the existence or terms of the Dispute and
11                Settlement, including but not limited to whether or not any
12                amount was paid, the amount of payment, or the opinions
13                the parties may have with respect to any of the events,
14                actions,   discussions,   or    disputes     concerning     prior
15                agreements or understandings that relate to the Dispute
16                and Settlement to anyone other than the attorneys,
17                accountants, and immediate families of the parties unless
18                required by law.
19   See Doc. No. 242.
20         Thus, the Confidentiality Agreement relating to the settlement considered
21   information revealed during discovery to be personal and confidential. It is on this
22   basis that the Motion was made. Plaintiffs’ statements to the contrary (like many of
23   their other statements) are simply false.
24         Moreover, it is undisputed Mr. Safarian asked Plaintiff’s counsel for an offer
25   of proof as to the relevance of that Motion, but Plaintiffs’ counsel took the position
26   it was not required to offer one. (See Doc. No. 242, 2:12-20.) Given this refusal, and
27   the strict confidentiality language, Mr. Safarian acted properly in seeking the
28   Court’s protections.


                                                 21

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 28 of 63 Page ID
                                 #:15272

 1          Plaintiffs further complain that, on July 25, 2015, Mr. Safarian “falsely”
 2   stated that the Court ordered that private financial information be redacted from the
 3   transcript. Plaintiffs neglect to mention that in her rulings concerning the Crestridge
 4   production, Judge Woehrle determined private financial information could not be
 5   discovered and/or should be redacted. Safarian decl., ¶ 9. It was on this basis that
 6   the issue was raised. Conveniently, Plaintiffs fail to mention this fact. Regardless,
 7   there is no dispute that once Mr. Safarian received the transcript, he promptly
 8   reviewed it and, within three hours’ time, confirmed “I have now read the
 9   transcript and have no objection.” (Motion, 20:17-24.)
10          Does a lawyers’ exercise of caution and insistence on reviewing a transcript
11   that is protected by a strong confidentiality agreement and may contain private
12   financial information constitute “bad faith,” “vexatious” conduct that multiplies
13   litigation? As discussed, our Courts are clear that Section 1927 should not be
14   applied such that it dampens “the legitimate zeal of an attorney in representing his
15   client.”
16
17          D. Obenstine Sought a Stay of Discovery Under the Anti-SLAPP Statute
18              Because He Was Entitled to One by Statute, and the Case Was
19              Financially Taxing.
20          The Court need not look further than the anti-SLAPP motion (Doc No. 29) to
21   confirm it was filed (and renewed) with merit. Initially filed with Judge Feess, that
22   Motion was never ruled upon because of the jurisdictional challenge. The Motion
23   was then denied by Judge Olguin “without prejudice,” and without explanation. The
24   anti-SLAPP motion was detailed, replete with legal authority and sound
25   argumentation, and in no way meritless, but was never ruled upon. Plaintiffs fail to
26   set forth a single legal argument to suggest the Motion (which could have been
27   dispositive of the entire case), was filed or renewed merely to “delay discovery.”
28   Such an insinuation is meritless. Plaintiffs simply leap to the conclusion they must


                                                22

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 29 of 63 Page ID
                                 #:15273

 1   have been meritless because Obenstine sought a stay around the same time Sanjay
 2   Varma was going to be deposed.
 3         Mr. Safarian’s position that discovery was stayed was completely in
 4   accordance with the plain language of California Civil Code section 425.16, which
 5   expressly states the pendency of an anti-SLAPP motion stays discovery. Safarian
 6   decl., ¶ 10. The stay was required to control mounting litigation costs, as Mr.
 7   Obenstine had waited years to have the Motion heard. Id. Where a statute expressly
 8   states that the pendency of an anti-SLAPP motion stays discovery, does a lawyer’s
 9   effort to trigger the statutory stay constitute “bad faith,” “vexatious” conduct? The
10   mere fact the Court responded that “there is no general stay of discovery at this
11   time” does not convert a perfectly appropriate request for a stay to one that
12   deserving of penal sanctions.
13
14         E. The Objection to Interrogatory No. 8, Which was Procedurally
15            Defective and Overbroad, Was Not “Vexatious” or in “Bad Faith.”
16         Plaintiffs are correct that an objection was lodged to interrogatory number 8.
17   But Plaintiffs fail to explain how Mr. Obenstine’s applications for pro hac vice
18   status in Nevada four years before meeting Plaintiff was “relevant to a claim or
19   defense” in this case. They also fail to explain how any pro hac vice admission in
20   any matter unrelated to Mr. Obenstine’s representation of Plaintiff was relevant to a
21   claim or defense. Plaintiffs are correct that Mr. Obenstine could have answered the
22   question without much difficulty, but exercised his right not to do so and chose,
23   instead, to exercise his right advance objections permitted by the applicable Rules in
24   light of the fact the request was improper. While a technical objection to a single
25   interrogatory may not be cause for celebration, it is certainly not “vexatious,” or in
26   “bad faith,” and does not “multiply proceedings.” If that is the case, then Obenstine
27   should be permitted to file a motion for sanctions against Plaintiffs and their counsel
28   for equally technical refusals to answer discovery. Moreover, raising the matter


                                                23

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 30 of 63 Page ID
                                 #:15274

 1   nearly five years after-the-fact, without a showing of a violation of a Court Order or
 2   reasonable meet and confer efforts is unreasonable.
 3
 4         F. Plaintiffs Grossly Misconstrue Obenstine’s Argument in Opposition to
 5             Plaintiffs’ Motion for Leave to Amend.
 6         Plaintiffs appear to imply that Obenstine/his counsel raised a frivolous
 7   argument that Plaintiff’s Motion for Leave to Amend failed to satisfy a Court
 8   deadline. That is entirely untrue. The Opposition filed on behalf of Obenstine (Doc.
 9   No. 372) argued there was a delay because Plaintiffs were aware of the potential
10   conflict concerning Plaintiffs’ counsel’s continued representation of Mr. Estakhrian
11   in 2013, but Plaintiffs did not seek leave to amend to add Mr. Naziri as a party until
12   2015. The fact the Court disagreed with the argument does not mean it was
13   advanced in bad faith. Indeed, the argument is supported by extensive legal
14   authorities as set forth in the Opposition, which Plaintiffs conveniently disregard in
15   their moving papers (and, instead, have suggested Obenstine somehow challenged
16   the timeliness in complying with the Court’s order, as opposed to under other
17   authorities justifying denial of leave to amend where a party inexcusably delayed on
18   other grounds). Indeed, the Court acknowledged that whether “the amendment
19   causes undue delay” is a factor in considering whether leave to amend should be
20   granted. (Doc. No. 372).
21         Moreover, the mere raising of a legal argument the Court disagreed with did
22   not “multiply” proceedings. By Plaintiffs’ standards, it seems any effort to defend a
23   case is “bad faith.” The Court did not agree with Obenstine’s argument, and
24   Plaintiffs’ Motion for Leave to add Mr. Naziri as a class representative four years
25   after this action was filed was granted. Not surprisingly, Plaintiffs fail to explain
26   how this objection delayed proceedings in even the slightest way.
27
28


                                                24

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 31 of 63 Page ID
                                 #:15275

 1         G. Obenstine’s Argument Regarding Who Should Hear the Sanctions
 2             Motion Did Not “Delay Proceedings,” and Does Not Justify Sanctions,
 3             and Was Not Vexatious.
 4         Obenstine correctly objected to Plaintiff’s initial Rule 37 sanctions motion on
 5   the grounds when filed with the Court on the grounds this Special Master had been
 6   assigned to “proceed over discovery matters.” (Doc. No. 391, 3:2-3 [emphasis
 7   added].) The fact Plaintiffs filed a Motion with the Federal Judge, in direct violation
 8   of a Court Order, clearly constitutes the type of “bad faith,” “vexatious” litigation
 9   tactics Plaintiffs now duplicitously complain of. Obenstine’s objection to the Special
10   Master’s Order was not made on the grounds the Special Master lacked the authority
11   to make rulings with respect to discovery. Rather, his objection was that the Special
12   Master, having conducted a mediation, should not have “the authority to issue
13   severe sanctions.” (Doc. No. 431, ¶ 6.) Moreover, the Objection on this basis
14   certainly did not delay or multiply proceedings.
15         In contrast, Plaintiffs’ filing of the sanctions motion with the Court, in direct
16   violation of the Court’s order, resulted delay, requiring the entire matter to be re-
17   routed to the Special Master for consideration.
18         Clearly, Obenstine’s harmless objection, made in good faith, was not conduct
19   “rising to the level of maliciousness, vexatiousness or bad faith warrant[ing] section
20   1927 sanctions; negligence—even gross negligence—is not enough.” Blumberg,
21   152 Fed. Appx. At 654. A determination to the contrary would clearly “dampen the
22   legitimate zeal of an attorney in representing his client,” and should not be
23   permitted. Lee, 177 F.3d at 718, (quoting Travelers Ins. Co., 38 F.3d at 1416.
24                                           Respectfully submitted,
25                                           SAFARIAN & BAROIAN, LLP
26
     Date: July 22, 2016                    By: /S/ Harry A. Safarian
27
                                                  HARRY A. SAFARIAN
28                                    Attorneys for Defendant, MARK OBENSTINE


                                                25

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 32 of 63 Page ID
                                 #:15276

 1                      DECLARATION OF HARRY A. SAFARIAN
 2   I, Harry A. Safarian, declare and state as follows:
 3         1.     I am an attorney at law duly licensed to practice before this Court and
 4   all courts of the State of California. I am a partner with the firm Safarian & Baroian,
 5   LLP, counsel of record for Mark Obenstine. If called upon to testify, I could, and
 6   would, competently testify to the facts herein.
 7         2.     Plaintiffs motion for sanctions pursuant to section 1927 and the Court’s
 8   inherent authority is without legal or factual merit. I have never filed a document or
 9   made a statement that was unsupported by the facts or law during the course of this
10   case, and have never acted to vexatiously multiply proceedings. Unfortunately, and
11   incorrectly, Plaintiffs claim I “filed and refiled four frivolous motions to dismiss for
12   lack of personal jursdictions [sic].” (Motion, 1:20-22.) This is false. A review of the
13   Court docket confirms only one such Motion was filed. And it, was filed after Mr.
14   Obenstine provided me with a signed a declaration setting forth substantial evidence
15   the Court lacked personal jurisdiction over him. Plaintiffs speculation my client (or
16   I) chose to dismiss the jurisdictional challenge for some nefarious purpose is not
17   accurate. Judge Feess authorized jurisdictional discovery in his October 24, 2011
18   Order (Doc. No. 46). The parties engaged in jurisdictional discovery for years. My
19   client chose to withdraw the challenge and deal with the case on its merits after it
20   became clear its purpose (to save time and money litigating in a distant and
21   inconvenient forum) was defeated by the exhaustive costs of litigating the simple
22   issue of jurisdiction. Plaintiffs’ speculation to the contrary is just that.
23         3.     Plaintiffs also claim I somehow concealed or failed to disclose
24   documents available to me at the time I filed the Spangler case. This is also false. I
25   filed the case based upon information I received orally from my client, who had
26   interviewed attorney Daniel Park. It was my understanding from my client that Mr.
27   Park was also pursuing similar claims for clients as those advanced in Spangler. I
28   was informed that Mr. Park conducted an investigation and had knowledge of facts


                                                  1

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 33 of 63 Page ID
                                 #:15277

 1   in support of allegations supporting the Spangler action. This verbal evidence,
 2   combined with circumstantial evidence concerning the timing of construction
 3   concerning the development of the Cosmopolitan, justified the filing. Unfortunately,
 4   Plaintiffs have chosen to ignore Mr. Obenstine’s deposition testimony confirming he
 5   had been in communications with attorney Park, who had been investigating
 6   potential claims relating to the Cosmopolitan. A true and correct copy of that
 7   testimony is attached hereto as Exhibit “B.”
 8         4.     Also inaccurate is Plaintiffs’ attorneys’ contention I concealed the fact
 9   Mr. Obenstine had a laptop with his Crestridge Partners emails and physical
10   documents. I identified the existence of these materials in open court in 2012 and
11   2013 with Plaintiffs’ counsel present as evidenced by the transcripts, which are now
12   before the Special Master. I disclosed these materials to several of Plaintiffs’
13   attorneys’ numerous times, including attorney Karla Gilbride who has yet to submit
14   a declaration to the contrary. There has been significant controversy concerning a
15   single email that was omitted from the initial Crestridge Productions. The “one
16   email” is a “smoking gun email” that eviscerates Plaintiffs’ theory Mr. Obenstine
17   used his secretary as a “capper” to solicit Estakhrian as a client. The email (a true
18   and correct copy of which is attached hereto as Exhibit “A”) was, however, included
19   in the massive 2014 production of all of Mr. Obenstine’s emails. The production
20   was all in electronic format. Somehow, the one “smoking gun” email that was
21   omitted from Crestridge’s earlier productions was present when Crestridge made the
22   2014 “full production.” The fact this “smoking gun” document was excluded from
23   the earlier productions is compelling evidence Mr. Jafary of Crestridge, who
24   coordinated the Crestridge production with Plaintiffs’ attorneys, deliberately omitted
25   key evidence from the production. As the Special Master is also aware, Mr.
26   Obenstine previously offered Plaintiffs’ counsel the laptop in question prior to the
27   filing of the first sanctions Motion and invited Plaintiffs to compare the Crestridge
28   documents with the entirety of his emails to confirm Plaintiffs were deprived of no


                                                2

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 34 of 63 Page ID
                                 #:15278

 1   materials. Plaintiffs declined the offer. Their reasoning for doing so is transparent:
 2   there was nothing to be gained from the laptop because they already had all relevant
 3   materials from the Crestridge production, and accepting the offer would thwart their
 4   ability to file a meritless sanctions motion.
 5         5.     As discussed in the attached Opposition, Plaintiffs knowingly misstate
 6   evidence in order to persuade the Special Master that I sought to mislead the Court
 7   in stating that Mr. Obenstine’s laptop did not contain information that was not
 8   already on the Crestridge server. This is easily disproven. I caused to be filed, on
 9   behalf of Mr. Obenstine, a Motion for Protective Order and Sanctions. Working
10   hand-in-hand with Mr. Jafary, Plaintiffs had his full cooperation and secured a
11   signed declaration from him, the contents of which are demonstrably and materially
12   false. A true and correct copy of that declaration (Doc. No. 62-6) is attached hereto
13   as Exhibit “C.” Mr. Jafary declared that, in responding to a subpoena issued in 2011
14   for Mr. Obenstine’s emails, Mr. Jafary “conducted searches on Crestridge’s server
15   for emails to or from address mark@crestpar.com concerning the Cosmopolitan
16   litigation for ‘Cosmo’ and ‘Cosmopolitan’ and key words.” Id. at ¶ 10. As discussed
17   above, in 2014, I was able to secure from Crestridge the entirety of Mr. Obenstine’s
18   email account. Amazingly, that production included the referenced “smoking gun
19   email” while the prior ones (which, according to Mr. Jafary’s email, were compiled
20   using search terms that appear several times in the “smoking gun” email) did not.
21         6.     Although Plaintiffs had compelling evidence Mr. Obenstine did not
22   recruit Mr. Estakhrian by a “capper,” and that Mr. Estakhrian perjured himself in
23   this regard at deposition, Plaintiffs persisted with this theory for years, abandoning it
24   when the class certification briefs were filed months ago. Thus, Mr. Obenstine
25   incurred extraordinary fees defending a meritless claim for nearly years.
26         7.     Plaintiffs also suggest I must have acted improperly in adopting the
27   view jurisdictional discovery would be limited to specific limited jurisdiction. It is
28   clear, however, that Judge Feess’ original Order clearly stated there was no basis for


                                                 3

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 35 of 63 Page ID
                                 #:15279

 1   general jurisdiction, and that Estakhrian failed to put forth enough evidence to carry
 2   his burden of proof regarding general jurisdiction. A reading of the Court’s Order
 3   (Doc. No. 46), a true and correct copy of which is attached as Exhibit “D,” confirms
 4   it was more than reasonable to interpret the Court’s ruling to mean the Court
 5   identified the only potential basis for jurisdiction (and, by extension, jurisdictional
 6   discovery) was specific limited jurisdiction. Under section B.1.a. of the Order,
 7   which discussed general jurisdiction with respect to the claims against Mr.
 8   Obenstine, Judge Fess concluded:
 9
                  Although Plaintiff endeavors to prove that Obenstine’s
10                contacts with California are ongoing, continuous, and
11                systematic, Plaintiff fails to establish that this Court can
                  exercise general jurisdiction over him.
12
                                               ***
13                [o]ne contact with California is insufficient to authorize
14                this Court to exercise general personal jurisdiction. One
                  contact is not “continuous and systematic,” and therefore
15                does not approximate physical presence in the state
16
17         Moreover, under the referenced “general jurisdiction” heading, the Court’s
18   Order said nothing about allowing jurisdictional discovery. In contrast, under the
19   “specific jurisdiction heading (B.1.b.), the Court stated, “Plaintiff’s showing is
20   sufficient to entitled him to limited jurisdictional discovery.”
21         8.     Plaintiffs also contend, without supporting evidence, that I made “false
22   promises and delays” concerning written discovery, but it is unclear precisely what
23   is being referred to. Concerning interrogatory number 7, I had discussions with
24   Plaintiffs’ attorney Karla Gilbride, and asked that she re-serve the seven separate
25   questions comprising the interrogatory such that they were broken down into
26   separate requests because interrogatory number 7 violated the Federal Rules. This
27   request was never complied with.
28


                                                 4

                       OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 36 of 63 Page ID
                                 #:15280

 1         9.     Plaintiffs further, and incorrectly, complain that, on July 25, 2015, I
 2   “falsely” stated that the Court ordered that private financial information be redacted
 3   from a transcript of Mr. Obenstine. Plaintiffs neglect to mention that in her rulings
 4   concerning the Crestridge production, Magistrate Judge Woehrle had imposed
 5   limitations on the discovery of private financial information. Regardless, there is no
 6   dispute that once I received the transcript, I promptly reviewed it and, within three
 7   hours’ time, confirmed “I have now read the transcript and have no objection.”
 8         10.    During the course of this litigation, I took the position discovery was
 9   stayed. This was in accordance with the plain language of California Civil Code
10   section 425.16, which expressly states the pendency of an anti-SLAPP motion stays
11   discovery. The stay was required to control mounting litigation costs, as my client
12   had waited years to have the Motion heard. There was no “nefarious” intent behind
13   the simply request that the Court honor the language of the anti-SLAPP statute.
14   Rather, I sought to protect my client’s interests and limit mounting litigation costs
15   and encourage a prompt ruling on a dispositive, well-grounded motion that was
16   never ruled upon.
17         I declare, under penalty of perjury under the laws of the State of California,
18   that the foregoing is true and correct, and that this declaration was executed on July
19   22, 2016.
20                                                  /s/ Harry A. Safarian
21                                                  Harry A. Safarian

22
23
24
25
26
27
28


                                                5

                      OPPOSITION TO MOTION FOR SANCTIONS PURSUANT § 1927
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 37 of 63 Page ID
                                 #:15281




                               Exhibit “A”
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 38 of 63 Page ID
                                 #:15282

  From:             Reza Jafary
  To:               Mark Obenstine
  Subject:          Re: Cosmo New Client
  Date:             Tuesday, March 3, 2009 12:13:18 AM


  Ok

  Best Regards,

  Reza Jafary
  Crestridge Partners INC.
  Structured Finance
  Cell: (949)278-4114
  Fax: (949)271-4192
  ================================
  The above e-mail is for intended recipient user and it may contain confidential and privileged
  information. If you are not the intended recipient of this e-mail, please delete this e-mail in its
  entirety.

  From: "Mark Obenstine"
  Date: Mon, 2 Mar 2009 16:06:03 -0800
  To: 'Reza Jafary'<reza@crestpar.com>
  Subject: RE: Cosmo New Client
  Reza,

  Feel free to forward the Cosmopolitan materials delivered to you this morning to Mr. Estakhrian. Thank you for
  your kind assistance.

  Best Regards,

  Mark R. Obenstine, Esq.


  From: Reza Jafary [mailto:reza@crestpar.com]
  Sent: Thursday, February 26, 2009 9:34 AM
  To: Mark Obenstine
  Subject: Cosmo New Client

  Mark,

  I spoke to "James Estakhrian" today and he wants to Join the Cosmo Class Action lawsuit.
  Please send me an engagement letter for his name also and I believe his e-mail is
  estak1@hotmail.com However, I am not so sure about that but I will verify his e-mail today
  by end of the day.

  H also wants the same deal as Houshang Karimi (the guy we spoke yesterday).

  Best Regards,

  Reza Jafary
  Structured Finance/Managing Partner
  HTTP://WWW.CRESTRIDGEPARTNERS.COM
  C: 949.278.4114
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 39 of 63 Page ID
                                 #:15283

  F: 949.271.4192
  ============================================================
  By providing your e-mail address, you are consenting to receive e-mail communications
  promoting our products, pricing, and services as well as providing transactional information
  necessary for your business. Although this e-mail and any attachment are believed to be free
  of any virus or other defects that might affect any computer system into which it is received
  and opened, it is the sole responsibility of the recipient to ensure that it is virus free and no
  responsibility is accepted by Crestridge partners Corporation for any loss or damage arising in
  any way from its use. If you do not wish to receive these e-mails communications, please e-
  mail us at OPTOUT@CRESTPAR.COM with subject heading "ATTN: E-Mail OPT OUT".
  Please be sure to include your email address that you wish to OPT OUT.
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 40 of 63 Page ID
                                 #:15284




                                Exhibit “B”
                    Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 41 of 63 Page ID
JAMES ESTAKHRIAN vs MARK OBENSTINE                                                   Attorneys Eyes Only
OBENSTINE, MARK· on 09/18/2015
                                                     #:15285
                                                                                                                               Page 219                                                                          Page 221
·1· · · · · · · · ·UNITED STATES DISTRICT COURT
·2· · · · · · · · CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                                                 ·1
·3                                                                                                                                               ·2·   ·APPEARANCES OF COUNSEL:· (cont.)
·4· ·JAMES ESTAKHRIAN, on behalf· · )                                                                                                            ·3
· · ·of himself and all others· · · )                                                                                                            ·4·   ·For Defendants King & Spalding, Benjamin F. Easterlin,
·5· ·similarly situated,· · · · · · )                                                                                                            ··    ·IV:
··················)
·6· · · · · · · ·Plaintiff,· · · · ·)
                                                                                                                                                 ·5
··················)
                                                                                                                                                 ··    ·   ·   ·   MUNGER TOLLES & OLSON, LLP
·7· · · · vs· · · · · · · · · · · · )Case No.:                                                                                                   ·6·   ·   ·   ·   By:· STUART N. SENATOR
· · · · · · · · · · · · · · · · · · )· CV11-3480 FMO (CWX)                                                                                       ··    ·   ·   ·   355 S. Grand Avenue
·8· ·MARK OBENSTINE, BENJAMIN F.· · )                                                                                                            ·7·   ·   ·   ·   35th Floor
· · ·EASTERLIN IV, KING & SPALDING, ) Volume II -
·9· ·LLP,· · · · · · · · · · · · · ·)· · ·Pages 219 - 418
                                                                                                                                                 ··    ·   ·   ·   Los Angeles, CA· 90071-1560
··················)
                                                                                                                                                 ·8
10· · · · · · · · · · · · · · · · · )Pursuant to agreement by counsel, this                                                                      ·9
· · · · · · · · ·Defendants.· · · · )transcript is deemed to contain                                                                             10
11· ·_______________________________)CONFIDENTIAL matters and is restricted to                                                                   11
· · · · · · · · · · · · · · · · · · ·attorneys' eyes only and others acting in a
12· · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · · ·capacity under their direction and/or employ.
                                                                                                                                                 12·   ·Videographer:
13
                                                                                                                                                 13·   · · ·GARY WADE, Wade Enterprises
14· · · · ·Deposition of MARK RICHARD OBENSTINE,                                                                                                 ··    · · ·(714) 634-8211
· · · · · ·a Defendant herein, taken on behalf of                                                                                                14
15· · · · ·the Plaintiff, at 9:45 a.m., Friday,                                                                                                  15
· · · · · ·September 18, 2015, at 780 Roosevelt,
                                                                                                                                                 16
16· · · · ·Irvine, California, before Mary E. Pierce,
· · · · · ·CSR 6143, a Deposition Officer.
                                                                                                                                                 17
17                                                                                                                                               18
18                                                                                                                                               19
19                                                                                                                                               20
20
                                                                                                                                                 21
21
22
                                                                                                                                                 22
23                                                                                                                                               23
24· ·MARY E. PIERCE, CSR 6143                                                                                                                    24
25· ·15-146                                                                                                                                      25
                                                                                                                               Page 220                                                                          Page 222
·1                                                                                                                                               ·1
·2·    ·APPEARANCES OF COUNSEL:                                                                                                                  ·2·   · · · · · · ·       · · · · ·   ·I N D E X
·3                                                                                                                                               ·3·   ·WITNESS· · ·       · · · · ·   · · · · · · · · · · ·EXAMINATION
·4·    ·For the Plaintiff:                                                                                                                       ·4·   ·MARK RICHARD       OBENSTINE   (cont.)
·5·    · · · MEHRI & SKALET PLLC                                                                                                                 ·5·   · · · · · · ·       · · · · ·   · · (By Mr. Fay)· · · · · · ·226
· ·    · · · By:· STEVEN A. SKALET                                                                                                               ·6
·6·    · · · (Not present at deposition)                                                                                                         ·7·   ·EXHIBITS        - PLAINTIFF'S· · · · · · · ·FOR IDENTIFICATION
· ·    · · · 1250 Connecticut Avenue, NW                                                                                                         ·8·   · ·236· ·        Email chain between Mark Obenstine and· · ·279
·7·    · · · Suite 300                                                                                                                           · ·   · · · · ·        Donna Billiter dated August 19, 2009,
· ·    · · · Washington, DC· 20036                                                                                                               ·9·   · · · · ·        1 page
·8·    · · · · · - and -                                                                                                                         10·   · ·237· ·        Emails from Kay Jackson dated August 20· · 282
· ·    · · · FAY LAW GROUP PLLC                                                                                                                  · ·   · · · · ·        and August 28, 2009, 2 pages
·9·    · · · By:· RAYMOND C. FAY (Pro Hac Vice)                                                                                                  11
· ·    · · · 1250 Connecticut Avenue NW                                                                                                          · ·   ·   ·238·    ·   Email chain between Kay Jackson and· · · · 318
10·    · · · Suite 200                                                                                                                           12·   ·   · · ·    ·   Mark Obenstine dated April 2009, 1 page
· ·    · · · Washington, DC· 20036                                                                                                               13·   ·   ·239·    ·   Email chain between Ben Easterlin, Dan· · ·321
11·    · · · · · - and -                                                                                                                         · ·   ·   · · ·    ·   Minella and Mark Obenstine dated
· ·    · · · IRVINE LAW GROUP                                                                                                                    14·   ·   · · ·    ·   December 2009, 3 pages
12·    · · · By:· S. RON ALIKANI                                                                                                                 15·   ·   ·240·    ·   Email from Ben Easterlin to Mark· · · · · ·325
· ·    · · · 780 Roosevelt                                                                                                                       · ·   ·   · · ·    ·   Obenstine dated May 10, 2010, 1 page
13·    · · · Irvine, CA· 92618                                                                                                                   16
· ·    · · · · · - and -                                                                                                                         · ·   · ·241· · Email chain between multiple parties· · · ·330
14·    · · · CHAVEZ & GERTLER LLP                                                                                                                17·   · · · · · from January 2010 re:· Cosmo East,
· ·    · · · (Not present at deposition)                                                                                                         · ·   · · · · · 2 pages
15·    · · · 42 Miller Avenue                                                                                                                    18
· ·    · · · Mill Valley, CA· 94941                                                                                                              · ·   ·   ·242·    ·   Email chain between Kay Jackson, Mark· · · 333
16                                                                                                                                               19·   ·   · · ·    ·   Obenstine and Nick Crosby dated
17                                                                                                                                               · ·   ·   · · ·    ·   September 2009 re:· Cosmopolitan
18                                                                                                                                               20·   ·   · · ·    ·   clients, 1 page
19·    ·For Defendant Mark Obenstine:                                                                                                            21·   ·   ·243·    ·   Email chain between Mark Obenstine and· · ·335
20·    · · · SAFARIAN BAROIAN, LLP                                                                                                               · ·   ·   · · ·    ·   Kay Jackson dated November 2009 re:
· ·    · · · By:· HARRY A. SAFARIAN                                                                                                              22·   ·   · · ·    ·   Cosmopolitan:· Proposed content for
21·    · · · 1000 N. Central Avenue                                                                                                              · ·   ·   · · ·    ·   Email Message, 2 pages
· ·    · · · Suite 210                                                                                                                           23
22·    · · · Glendale, CA· 91202                                                                                                                 · ·   ·   ·244·    ·   Email chain between Mark Obenstine,· · · · 338
23                                                                                                                                               24·   ·   · · ·    ·   Sonny and Kay Jackson dated November
24                                                                                                                                               · ·   ·   · · ·    ·   2009 re: Cosmopoiltan:· Proposed Content
25                                                                                                                                               25·   ·   · · ·    ·   for Email Message, 3 pages

PANTERA COURT REPORTERS                                                                                                                                                                  panterareporters@msn.com
714-964-6200                                                                                                                                                                                       Pages 219..222           YVer1f
          Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 42 of 63 Page ID
JAMES ESTAKHRIAN vs MARK OBENSTINE                                         Attorneys Eyes Only
OBENSTINE, MARK· on 09/18/2015
                                           #:15286
                                                       Page 383                                                          Page 385
·1·   ·had a legitimate shot.                                     ·1·   ·enforcement of the settlement agreement, refused to
·2·   · · · · · · ·And also, so I thought it was not              ·2·   ·even entertain our claims, I felt as though that our
·3·   ·necessarily a longshot, but it was a difficult argument    ·3·   ·only recourse was to seek redress in a California
·4·   ·to make, and I had to be very persuasive since we're       ·4·   ·court.
·5·   ·dealing with Nevada, which I consider to be a              ·5·   · · · · · · ·So I didn't go out and build a separate
·6·   ·pro-development environment.                               ·6·   ·group for the Spangler action.· I sort of just
·7·   · · · · · · ·And it was also about this time in late        ·7·   ·basically said, okay, I will -- I feel like we've lost,
·8·   ·2010 or -- where I received a call from Daniel Park        ·8·   ·we have to go into California, so I'll represent you in
·9·   ·regarding what he thought were a cover-up regarding the    ·9·   ·that forum.
10·   ·Cosmopolitan and the intention not to build.· So it        10·   · · · ·Q.· · Okay.· So with the exception of -- I
11·   ·sort of shifted my focus to perhaps a more viable claim    11·   ·shouldn't say that.
12·   ·that wasn't nearly as long of a longshot.                  12·   · · · · · · ·How much overlap was there between the
13·   · · · ·Q.· · With regard to intention not to build, was     13·   ·group that you had started with in the Williamson case
14·   ·there any suit filed other -- that you know of other       14·   ·and carried over to the Spangler case?
15·   ·than the ones that you were involved in?                   15·   · · · ·A.· · I would say that the Williamson case --
16·   · · · ·A.· · No.· I don't think so.                         16·   ·and I'm just speaking hypothetically here -- if I had a
17·   · · · ·MR. SAFARIAN:· By anyone or by --                    17·   ·hundred clients, I would say that it's a safe bet that
18·   · · · ·MR. FAY:· By anyone.                                 18·   ·maybe 50 of those clients were California residents.
19·   · · · ·THE WITNESS:· I don't believe anyone else filed      19·   · · · · · · ·So then I would -- I didn't feel that I
20·   ·a claim based on that theory.· The only attorney that      20·   ·could offer up any guarantees regarding my ability to
21·   ·I'm -- I think espoused that theory, at least for a        21·   ·protect the interests of non-California residents in
22·   ·period of time, was Daniel Park, and he reached out to     22·   ·that action, so the overlap would not have been
23·   ·me.                                                        23·   ·one-to-one.· It would have been a lesser amount.
24·   · · · ·Q.· · BY MR. FAY:· What were the -- I'm sorry.       24·   · · · ·Q.· · But it's still from the original core of
25·   · · · · · · ·What I'm trying to get at is -- ask you        25·   ·clients that you had represented -- excuse me --
                                                       Page 384                                                          Page 386
·1·   ·this:· How many clients were signed up in connection       ·1·   ·Mr. Coffing had represented in the Watt case; right?
·2·   ·with the Williamson case?                                  ·2·   · · · ·A.· · Yes, generally.
·3·   · · · ·A.· · I'm sorry.· I have no memory.· I would         ·3·   · · · ·Q.· · Okay.
·4·   ·have to look at my files.· Probably at least a hundred,    ·4·   · · · ·MR. FAY:· This is Exhibit 254.· Let's go to
·5·   ·I'd say.                                                   ·5·   ·pink.
·6·   · · · ·Q.· · Were those clients -- well, let me ask you     ·6·   · · · ·MR. SAFARIAN:· Suits you.
·7·   ·this:· What percentage of those clients were drawn from    ·7·   · · · ·MR. FAY:· Thank you.
·8·   ·your clients in the Watt case?                             ·8·   · · · ·MR. SAFARIAN:· Just an attempt at humor.
·9·   · · · ·A.· · Could you please define "drawn"?               ·9·   · · · ·MR. FAY:· Today it's a compliment.
10·   · · · ·Q.· · Well, which were same people, I'm saying.      10·   · · · · · ·(The document referred to was marked as
11·   · · · ·A.· · Yeah.· Well, I think -- I guess almost by      11·   · · · Plaintiff's Exhibit 254 for identification by
12·   ·necessity, would have to be the same people.               12·   · · · the Deposition Officer and is annexed hereto.)
13·   · · · ·Q.· · Well, I mean, I'm asking you to give me a      13·   · · · ·MR. FAY:· 254.· 254.
14·   ·response concerning those that were your clients that      14·   · · · ·MR. SAFARIAN:· Thank you.
15·   ·signed retainers, et cetera, as opposed to just an         15·   · · · ·MR. FAY:· 254.
16·   ·absent class member.                                       16·   · · · ·Q.· · BY MR. FAY:· Exhibit 254 is an email from
17·   · · · ·A.· · Yeah, I think a majority of them were          17·   ·Mr. Obenstine to Mr. Varma, copying Kay Jackson,
18·   ·people who had a relationship with me and I guess felt     18·   ·concerning the Cosmopolitan where Mr. Obenstine says,
19·   ·comfortable relying on my advice and consultation.         19·   ·"As discussed" -- "Sonny, as discussed, I'm going to
20·   · · · ·Q.· · So I'm going to ask you the same question      20·   ·suspend engagement efforts on Phase Two until Phase One
21·   ·with regard to Spangler.                                   21·   ·for the East Tower is complete."
22·   · · · ·A.· · Spangler I would say was an outgrowth of       22·   · · · · · · ·So Phase Two is essentially the claims
23·   ·my determination to try to do something to help my         23·   ·that became the Williamson case; right?
24·   ·clients because once we were summarily dismissed in        24·   · · · ·A.· · No.· It's the claims of tort of another
25·   ·Nevada and Judge Gonzalez, who had authority over the      25·   ·doctrine.· It was the intent to file an action against

PANTERA COURT REPORTERS                                                                          panterareporters@msn.com
714-964-6200                                                                                               Pages 383..386           YVer1f
          Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 43 of 63 Page ID
JAMES ESTAKHRIAN vs MARK OBENSTINE                                         Attorneys Eyes Only
OBENSTINE, MARK· on 09/18/2015
                                           #:15287
                                                       Page 387                                                          Page 389
·1·   ·the attorneys responsible for drafting the Deutsche        ·1·   ·you described Park's theory that he had given to you as
·2·   ·Bank contract.                                             ·2·   ·what, no intention to build?· Was that what you called
·3·   · · · ·Q.· · That's just not true, is it,                   ·3·   ·it?
·4·   ·Mr. Obenstine?                                             ·4·   · · · ·A.· · I believe so, yes.
·5·   · · · ·MR. SAFARIAN:· Objection.· Argumentative.            ·5·   · · · ·Q.· · So no intention to build condos is what
·6·   · · · ·Q.· · BY MR. FAY:· Well, I'll argue with you         ·6·   ·you're talking about; right?· Is that right?
·7·   ·because that's just not true; is it?                       ·7·   · · · ·A.· · Right.
·8·   · · · ·A.· · It is true.· I don't know why you would        ·8·   · · · ·Q.· · Okay.· So, in fact, Mr. Park was trying to
·9·   ·think that I would even consider sending out engagement    ·9·   ·get something together on that score in early 2010,
10·   ·letters that would almost out of necessity flow back to    10·   ·wasn't he?
11·   ·east tower clients talking to them about how Deutsche      11·   · · · ·A.· · I don't know if this is -- it's been a
12·   ·Bank's not gonna build the units; meanwhile, I'm hoping    12·   ·while -- if this is referencing, Mr. Park filed an
13·   ·that east tower clients will accept a settlement deal      13·   ·action to -- on behalf of people who opted out --
14·   ·under your theory.                                         14·   · · · ·Q.· · Okay.
15·   · · · · · · ·So I'm putting the east tower deal, which      15·   · · · ·A.· · -- of the settlement agreement.
16·   ·is close to complete, in jeopardy by arguing that don't    16·   · · · · · · ·So I don't think he would have any claim
17·   ·-- you should take the settlement, but at the same time    17·   ·against Deutsche Bank if his clients had not accepted
18·   ·I don't think they're gonna build.· I think that would     18·   ·the settlement agreement on a no intention to build.
19·   ·be absurd.                                                 19·   · · · · · · ·So I believe this is in reference to the
20·   · · · · · · ·So the only interpretation that I think        20·   ·action he had been prosecuting for the clients who
21·   ·makes sense is that I was looking to proceed on an         21·   ·opted out of the settlement agreement.
22·   ·entirely separate legal theory that had nothing to do      22·   · · · ·Q.· · All right.· And again, "Cosmopolitan Phase
23·   ·with the settlement agreement itself.                      23·   ·Two" refers to the claims that ended up in the
24·   · · · ·Q.· · I'm going to accept your absurd                24·   ·Williamson case; right?
25·   ·explanation, and we'll move on.                            25·   · · · ·A.· · I'm sorry.· Repeat that question?
                                                       Page 388                                                          Page 390
·1·   · · · ·MR. SAFARIAN:· There's no need for that.             ·1·   · · · ·Q.· · "Cosmopolitan Phase Two" in this email
·2·   ·There's really no need for that.                           ·2·   ·refers to the claims of the type that were brought in
·3·   · · · ·MR. FAY:· No need for him to call me absurd.         ·3·   ·Williamson, doesn't it?
·4·   ·There just isn't any need for it.                          ·4·   · · · ·A.· · No, it does not.· As I previously
·5·   · · · ·MR. SAFARIAN:· Just go on to your next question.     ·5·   ·testified, I don't know why you would think I would
·6·   · · · ·THE WITNESS:· I apologize.· I was referring to       ·6·   ·pursue --
·7·   ·the --                                                     ·7·   · · · ·MR. SAFARIAN:· Just answer his question, please.
·8·   · · · ·MR. FAY:· Okay.                                      ·8·   · · · ·THE WITNESS:· I was not -- okay.· I was not
·9·   · · · ·THE WITNESS:· -- the interpretation.                 ·9·   ·seeking to communicate to prospective clients that
10·   · · · ·MR. FAY:· Exhibit 255 is dated March 4, 2010.        10·   ·Deutsche Bank had no intention to build units while at
11·   ·It's an email from Mr. Obenstine to Mr. Varma, copy to     11·   ·the same time trying to convince clients to accept the
12·   ·Miss Kay Jackson, dated March 4th, 2010.· The text of      12·   ·east tower settlement in which it was understood that
13·   ·it says, "Sonny, just curious as to how Cosmopolitan       13·   ·Deutsche Bank was fully prepared to move forward with
14·   ·Phase Two is coming.· Any indication that purchasers       14·   ·the purchase contracts and build the units.
15·   ·are seeking to join the Daniel Park action?· Do you        15·   · · · ·Q.· · BY MR. FAY:· What is Project Optimus?
16·   ·think that we can still wait until March 29th to           16·   · · · ·A.· · I believe that was the colorful term that
17·   ·disseminate client retention materials?"                   17·   ·Sonny would use to describe our subsequent Cosmopolitan
18·   · · · · · ·(The document referred to was marked as          18·   ·action.
19·   · · · Plaintiff's Exhibit 255 for identification by         19·   · · · ·MR. FAY:· All right.· Exhibit 256.· Yeah, 256 is
20·   · · · the Deposition Officer and is annexed hereto.)        20·   ·an email from Rajiv Uppal to Mark Obenstine.
21·   · · · ·Q.· · BY MR. FAY:· Now, you earlier described        21·   · · · · · ·(The document referred to was marked as
22·   ·the Daniel Park bulletin to you, which you said was        22·   · · · Plaintiff's Exhibit 256 for identification by
23·   ·late 2010, about no intention to build.                    23·   · · · the Deposition Officer and is annexed hereto.)
24·   · · · · · · ·I'm sorry.· What did you call it?· You         24·   · · · ·Q.· · BY MR. FAY:· So this is dated April 28th,
25·   ·called it something else.· What was it?· You said --       25·   ·2010, and did you receive this email around April 28th,

PANTERA COURT REPORTERS                                                                          panterareporters@msn.com
714-964-6200                                                                                               Pages 387..390           YVer1f
          Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 44 of 63 Page ID
JAMES ESTAKHRIAN vs MARK OBENSTINE                                         Attorneys Eyes Only
OBENSTINE, MARK· on 09/18/2015
                                           #:15288
                                                       Page 391                                                          Page 393
·1·   ·2010, from Rajiv Uppal?                                    ·1·   ·engagement letters.
·2·   · · · ·A.· · I don't remember receiving it, but it          ·2·   · · · · · · ·Is that what happened?· In other words,
·3·   ·looks like I did, yes.                                     ·3·   ·what you just described about, you know, the leaking
·4·   · · · ·Q.· · It looks like the context -- from the          ·4·   ·sieve, was that something that you discussed with your
·5·   ·context of this that Mr. Uppal was a client of yours in    ·5·   ·colleagues that drove the timing of the issuance of the
·6·   ·the Trump matter; is that right?                           ·6·   ·engagement letters and the confidentiality agreement?
·7·   · · · ·A.· · Yes.                                           ·7·   · · · ·A.· · The -- there was no discussion whatsoever
·8·   · · · ·Q.· · And down at the bottom, Mr. Varma's            ·8·   ·because there was no intention to file an action
·9·   ·sending him some materials, including a confidentiality    ·9·   ·predicated on the legal theory that they had no
10·   ·agreement and an engagement letter, along with Kay's       10·   ·intention to build.
11·   ·fax number, asking to send $1500 per contract made out     11·   · · · · · · ·I had no knowledge of what Deutsche Bank
12·   ·to Mark Obenstine, Obenstine, Esquire.                     12·   ·intended to do or not do and was proceeding under an
13·   · · · · · · ·Was the retainer taken in the Williamson       13·   ·entirely separate legal theory, as communicated in the
14·   ·case $1,500 per?                                           14·   ·engagement letter that I sent out.
15·   · · · ·A.· · I don't remember.                              15·   · · · · · · ·The cover letter specifically said we are
16·   · · · ·Q.· · It says, "Per our discussion, please           16·   ·not proceeding under the theory that Deutsche Bank is
17·   ·remember we are in stealth mode."                          17·   ·not going to build; we are proceeding under an entirely
18·   · · · · · · ·What did that refer to?                        18·   ·separate theory.
19·   · · · ·MR. SAFARIAN:· Objection.· Lacks foundation,         19·   · · · · · · ·I wanted to make certain my clients were
20·   ·calls for speculation.                                     20·   ·not confused by my intentions.
21·   · · · ·THE WITNESS:· It appears I was concerned about       21·   · · · ·MR. FAY:· Okay.· That was number 256.
22·   ·what I considered to be pretty compelling legal            22·   · · · · · · ·Exhibit 257 is an email from you to Varma
23·   ·theories based upon confidential discovery proceedings     23·   ·and Billiter enclosing Cosmopolitan engagement
24·   ·in the Trump Tower arbitration to be of value, and I       24·   ·materials on April 12th, 2010.· And we don't have those
25·   ·was concerned about communicating to anyone that was an    25·   ·with this document, but they're identified by the
                                                       Page 392                                                          Page 394
·1·   ·attorney in the Las Vegas community that I had this        ·1·   ·document descriptions of "confidentiality agreement,"
·2·   ·legal theory for fear that they would parasitcally work    ·2·   ·"engagement agreement," "Ben Easterlin bio."
·3·   ·off of it and file an action, as well.                     ·3·   · · · · · · ·And you say, "Sonny and Kay, attached are
·4·   · · · ·Q.· · BY MR. FAY:· Wasn't the real concern that      ·4·   ·the proposed Cosmopolitan engagement materials.· Feel
·5·   ·you had the scenario that you described a few minutes      ·5·   ·free to offer commentary.· Please do not distribute. I
·6·   ·ago as absurd, that is, that you were in stealth mode      ·6·   ·would like to wait until funds from the east tower are
·7·   ·because you were preparing an action, second action,       ·7·   ·fully distributed."
·8·   ·that was antithetical to the release in the matter that    ·8·   · · · · · ·(The document referred to was marked as
·9·   ·wasn't even completed with regard to the east tower?       ·9·   · · · Plaintiff's Exhibit 257 for identification by
10·   · · · ·A.· · That's not true.· I would never place any      10·   · · · the Deposition Officer and is annexed hereto.)
11·   ·confidence in a confidentiality agreement to prevent       11·   · · · ·Q.· · BY MR. FAY:· So did you send that email to
12·   ·someone who was, let's say, a west tower purchaser and     12·   ·Varma and Billiter on or about April 12th, 2010?
13·   ·had a friend who was about to accept an east tower         13·   · · · ·A.· · I believe so.
14·   ·settlement.                                                14·   · · · ·MR. FAY:· Exhibit 258 -- I'm going to put the
15·   · · · · · · ·I don't think that a confidentiality           15·   ·pink thing on there.· Give it to him.· It's a document
16·   ·agreement would stop them from communicating to their      16·   ·dated April 26, 2010, entitled "Confidentiality
17·   ·friends and family who owned units in the east tower.      17·   ·Agreement" to the unit purchaser of the Cosmopolitan
18·   ·And I -- not only that, but a lot of the west tower        18·   ·Resort Casino from Mark Obenstine, Esquire.
19·   ·purchasers also owned units in the east tower.             19·   · · · · · ·(The document referred to was marked as
20·   · · · · · · ·So I don't put a lot of stock in               20·   · · · Plaintiff's Exhibit 258 for identification by
21·   ·confidentiality agreements to prevent people from doing    21·   · · · the Deposition Officer and is annexed hereto.)
22·   ·what's morally correct.                                    22·   · · · ·THE WITNESS:· Okay.
23·   · · · ·Q.· · It sounds like that's a matter that you        23·   · · · ·Q.· · BY MR. FAY:· So this is a confidentiality
24·   ·discussed with your colleagues, including Varma and        24·   ·agreement that you sent out to people that you wanted
25·   ·Billiter, regarding the timing of issuing the              25·   ·to retain you to bring a subsequent action against

PANTERA COURT REPORTERS                                                                          panterareporters@msn.com
714-964-6200                                                                                               Pages 391..394           YVer1f
          Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 45 of 63 Page ID
JAMES ESTAKHRIAN vs MARK OBENSTINE                                         Attorneys Eyes Only
OBENSTINE, MARK· on 09/18/2015
                                           #:15289
                                                       Page 395                                                          Page 397
·1·   ·Deutsche Bank; right?                                      ·1·   ·belief that Mr. Daniel Park had communicated to me that
·2·   · · · ·A.· · Against the attorneys for Deutsche Bank.       ·2·   ·they had no intention to build.
·3·   · · · ·Q.· · Where does it say that in this document?       ·3·   · · · ·Q.· · Counts five and six of the Williamson case
·4·   ·Where's the reference to the attorneys for Deutsche        ·4·   ·were based on violations of the Interstate Land Sales
·5·   ·Bank?                                                      ·5·   ·Full Disclosure Act; correct?
·6·   · · · ·A.· · I think it's implied pretty directly with      ·6·   · · · ·A.· · I'd have to see a copy of the complaint.
·7·   ·the last sentence of the second paragraph.· I'm sorry.     ·7·   ·It's been a long time.
·8·   ·The second -- the penultimate sentence of the second       ·8·   · · · ·Q.· · Sure.· Go ahead.
·9·   ·paragraph.                                                 ·9·   · · · ·A.· · Okay.
10·   · · · ·Q.· · It says, "Our legal action will be focused     10·   · · · ·MR. SAFARIAN:· Ray, when you're at a good
11·   ·on the intentional misconduct and fraudulent               11·   ·stopping point, I want to either use the restroom or if
12·   ·concealment that occurred shortly after most purchasers    12·   ·we're almost done, let me know and I can hold tight.
13·   ·executed their purchase contracts."                        13·   · · · ·MR. FAY:· Why don't you --
14·   · · · · · · ·Is that what you're relying on?                14·   · · · ·MR. SAFARIAN:· What's that?
15·   · · · ·A.· · Yes.· That relates to what I consider to       15·   · · · ·MR. FAY:· Let's go off the record.
16·   ·be an intentional fraudulent concealment by the            16·   · · · · · · ·Use the restroom, and then I'll go talk to
17·   ·attorneys from Snell & Wilmer to --                        17·   ·Mr. Alikani.
18·   · · · ·Q.· · I thought --                                   18·   · · · ·THE VIDEOGRAPHER:· We're going off the video
19·   · · · ·A.· · -- conceal the rights.                         19·   ·record.· Time is approximately 3:21 p.m.
20·   · · · ·Q.· · I thought you had told us that the -- that     20·   · · · · · · ·(Brief recess.)
21·   ·the offenses were in connection with the creation of       21·   · · · ·THE VIDEOGRAPHER:· We are back on the video
22·   ·the documents, not something that was done after the       22·   ·record.· Time is approximately 3:33 p.m.
23·   ·documents were created.                                    23·   · · · ·Q.· · BY MR. FAY:· So Mr. Obenstine, you're
24·   · · · ·A.· · Well, they're interconnected in the sense      24·   ·holding the Williamson complaint in your hand, and I
25·   ·that under the federal statute, you had to incorporate     25·   ·had alerted you to the two counts dealing with the
                                                       Page 396                                                          Page 398
·1·   ·certain protections into the original contract.            ·1·   ·Interstate Land Sales Disclosure Act, and my question
·2·   ·Otherwise, provide a clearly stated right of               ·2·   ·to you was whether the -- forget what my question was,
·3·   ·revocation.                                                ·3·   ·but I asked you to look at those claims and confirm
·4·   · · · · · · ·They failed to incorporate the                 ·4·   ·that those claims were in the Williamson complaint.
·5·   ·protections, as well as the right of revocation.· Then     ·5·   · · · ·A.· · I don't believe that they are because the
·6·   ·they went back and tried to have purchasers sign an        ·6·   ·cause of action that you reference, the fourth and
·7·   ·addendum agreeing that the protections that they failed    ·7·   ·fifth cause of action, do not relate to any type of
·8·   ·to put in the first place would now be inserted into       ·8·   ·concealment regarding federal protections.· They relate
·9·   ·the contract.                                              ·9·   ·to a property report that represented that the
10·   · · · · · · ·Doing so is a violation.· You have to          10·   ·development would be completed by January 2009.
11·   ·clearly enunciate that you failed to provide the           11·   · · · · · · ·And it seems to be -- the fifth cause of
12·   ·protections and, therefore, they have a right of           12·   ·action seems to be more generalized in its approach
13·   ·revocation.                                                13·   ·that it failed to inform buyers of the decrease in
14·   · · · ·Q.· · What was the federal statute that you're       14·   ·condominium units, failed to inform buyers that they
15·   ·referring to?                                              15·   ·would no longer have access to amenities exclusively
16·   · · · ·A.· · The Interstate Land Sales Full Disclosure      16·   ·for condominium owners and failed to update the
17·   ·Act.                                                       17·   ·property report.
18·   · · · ·Q.· · And that was the subject of the claims in      18·   · · · · · · ·So it seems that this case is predicating
19·   ·the Williamson case; right?                                19·   ·the Interstate Land Sales Full Disclosure Act
20·   · · · ·A.· · That was the subject of my second action       20·   ·violations on the property report and not on the
21·   ·against the Cosmopolitan that I was contemplating at       21·   ·purchase contract.
22·   ·this period of time.                                       22·   · · · ·Q.· · Okay.· So can I have that back, please?
23·   · · · ·Q.· · I'm asking you about the Williamson case,      23·   ·Thank you.
24·   ·sir.                                                       24·   · · · · · · ·I asked you the questions because you had
25·   · · · ·A.· · The Williamson case was predicated upon a      25·   ·referred to the federal statute, but count one of this

PANTERA COURT REPORTERS                                                                          panterareporters@msn.com
714-964-6200                                                                                               Pages 395..398           YVer1f
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 46 of 63 Page ID
                                 #:15290




                                Exhibit “C”
Case
 Case2:11-cv-03480-FMO-CW
      2:11-cv-03480-GAF -CW Document
                             Document631-4
                                       62-6 Filed
                                             Filed05/16/19
                                                   01/10/12 Page
                                                             Page47
                                                                  1 of 563 Page
                                                                            PageIDID
                                   #:15291
                                    #:1288
Case
 Case2:11-cv-03480-FMO-CW
      2:11-cv-03480-GAF -CW Document
                             Document631-4
                                       62-6 Filed
                                             Filed05/16/19
                                                   01/10/12 Page
                                                             Page48
                                                                  2 of 563 Page
                                                                            PageIDID
                                   #:15292
                                    #:1289
Case
 Case2:11-cv-03480-FMO-CW
      2:11-cv-03480-GAF -CW Document
                             Document631-4
                                       62-6 Filed
                                             Filed05/16/19
                                                   01/10/12 Page
                                                             Page49
                                                                  3 of 563 Page
                                                                            PageIDID
                                   #:15293
                                    #:1290
Case
 Case2:11-cv-03480-FMO-CW
      2:11-cv-03480-GAF -CW Document
                             Document631-4
                                       62-6 Filed
                                             Filed05/16/19
                                                   01/10/12 Page
                                                             Page50
                                                                  4 of 563 Page
                                                                            PageIDID
                                   #:15294
                                    #:1291
Case
 Case2:11-cv-03480-FMO-CW
      2:11-cv-03480-GAF -CW Document
                             Document631-4
                                       62-6 Filed
                                             Filed05/16/19
                                                   01/10/12 Page
                                                             Page51
                                                                  5 of 563 Page
                                                                            PageIDID
                                   #:15295
                                    #:1292
Case 2:11-cv-03480-FMO-CW Document 631-4 Filed 05/16/19 Page 52 of 63 Page ID
                                 #:15296




                               Exhibit “D”
 Case2:11-cv-03480-GAF
Case  2:11-cv-03480-FMO-CW  Document46
                       -CW Document  631-4   Filed
                                         Filed     05/16/19
                                               10/24/11      Page
                                                          Page 1 of53
                                                                    11of Page
                                                                         63 Page   ID
                                                                              ID #:655
                                    #:15297
                                                                                  LINK: 24, 26, 28
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
 Case No.          CV 11-03480 GAF (CWx)                            Date     October 24, 2011
 Title             James Estakhrian v. Mark Obenstine et al




 Present: The Honorable                    GARY ALLEN FEESS
                Renee Fisher                            None                             N/A
                Deputy Clerk                   Court Reporter / Recorder               Tape No.
           Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:
                          None                                             None


 Proceedings:              (In Chambers)

                                 ORDER RE: MOTIONS TO DISMISS

                                                I.
                                          INTRODUCTION

        The present suit arises out of a 2009 class action settlement that Defendants, various
attorneys and law firms, negotiated to recover deposits placed on condominiums in the
Cosmopolitan, a construction project on the Las Vegas strip, after its initial developer defaulted
on its construction loan. Plaintiff alleges that his and other clients’ participation in the
settlement was obtained through fraudulent and unlawful means, and now seeks recovery from
Defendants on behalf of himself and other settlement participants.

       On August 24, 2011, Defendants Terry A. Coffing (“Coffing”) and Marquis Auerbach
Coffing, P.C. (the “MAC Firm”) (collectively, the “MAC Defendants”) filed a Motion to
Dismiss for lack of personal jurisdiction or, in the alternative, for failure to state a claim as to
Plaintiff’s sixth claim for fraud. (Docket No. 24 [Mem. MAC].) On the same day, Defendant
Mark Obenstine (“Obenstine”) filed two motions: (1) a Motion to Dismiss for lack of personal
jurisdiction or, in the alternative, for failure to state a claim; and (2) a Special Motion to Strike
pursuant to California’s “anti-SLAPP statute,” Cal. Civ. Proc. Code section 425.16. (Docket No.
26 [Mem. Obenstine]; Docket No. 28.) Because the Court is unable to determine from the
pleadings whether it may exercise personal jurisdiction over Defendants, the Court will delay
determination of all motions until Plaintiff is able to engage in limited jurisdictional discovery.
Plaintiff’s request for jurisdictional discovery is therefore GRANTED.

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                            Page 1 of 11
 Case2:11-cv-03480-GAF
Case  2:11-cv-03480-FMO-CW  Document46
                       -CW Document  631-4   Filed
                                         Filed     05/16/19
                                               10/24/11      Page
                                                          Page 2 of54
                                                                    11of Page
                                                                         63 Page   ID
                                                                              ID #:656
                                    #:15298
                                                                              LINK: 24, 26, 28
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       CV 11-03480 GAF (CWx)                            Date   October 24, 2011
 Title          James Estakhrian v. Mark Obenstine et al

                                            II.
                                        BACKGROUND

       During 2005 and 2006, Plaintiff James Estakhrian and the proposed class members
collectively deposited approximately $250 million and signed agreements to purchase
condominiums in the Cosmopolitan, a condominium-casino development undergoing
construction in Las Vegas, Nevada. (Docket No. 1 [Compl.] ¶ 13.) The developer ultimately
defaulted on its construction loan with Deutsche Bank, and in 2008, Deutsche Bank, through a
wholly owned subsidiary, acquired the property and all obligations under the purchase
agreements. (Id. ¶ 14.) In 2009, the project underwent significant design changes, and rumors
circulated that the Cosmopolitan would be completed as a hotel. Indeed, when the Cosmopolitan
opened in December 2010, the condominiums had all been converted into hotel rooms. (Id. ¶
15.)

       In late 2008, Defendants Obenstine, Benjamin F. Easterlin IV (“Easterlin”), and King &
Spaulding, LLP (“King & Spaulding”)—all of whom were then litigating a class action to
recover deposits on condominium units in Las Vegas’s Trump Tower (the “Trump
action”)—allegedly began soliciting clients for a similar class action involving the Cosmopolitan
(the “Cosmopolitan action”). (Id. ¶ 16–17.) Separate settlements were entered for purchasers of
the West and East Towers, after fairness hearings, in December 2009 and April 2010. Class
members received amounts equal to approximately 60 percent of their escrow deposits. (Id. ¶
31.) Some class members were refunded their $1,000 retainer deposits, less an unexplained
$250 “administrative fee”; other class members received no refund of the retainer deposit. (Id.
¶¶ 34-35.)

       Plaintiff now asserts a complex conspiracy, in which Defendants unlawfully used
“cappers and runners” to solicit client involvement in the lawsuit and settlement, while
simultaneously neglecting to disclose that one of the attorneys purported to be working on the
case was not actually appearing in the litigation and was a partner at a law firm that
simultaneously represented Deutsche Bank. (Id. ¶¶ 18–22.) Plaintiff avers that Defendants,
especially Easterlin and King & Spaulding, knew and concealed the fact that the Cosmopolitan’s
owner planned to complete the project as a hotel-casino instead of as a condominium-
casino—thereby entitling the class to full refunds of their deposits—and negotiated the
settlement at an “unjust discounted sum” instead. (Id. ¶¶ 2–3.)

       More specifically, Plaintiff alleges that a woman named “Kay Jackson” fraudulently held
herself out as a class member; solicited Plaintiff and other condominium purchasers’
involvement in the Cosmopolitan action; repeatedly updated the class via her website,
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                           Page 2 of 11
 Case2:11-cv-03480-GAF
Case  2:11-cv-03480-FMO-CW  Document46
                       -CW Document  631-4   Filed
                                         Filed     05/16/19
                                               10/24/11      Page
                                                          Page 3 of55
                                                                    11of Page
                                                                         63 Page   ID
                                                                              ID #:657
                                    #:15299
                                                                                 LINK: 24, 26, 28
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       CV 11-03480 GAF (CWx)                             Date     October 24, 2011
 Title          James Estakhrian v. Mark Obenstine et al

“cosmopolitanownerslv.com”; vouched for Defendants as attorneys; disparaged competing
attorneys; and vigorously encouraged the class to join the settlement. (Id. ¶¶ 3, 23–30.) Plaintiff
avers that Jackson was actually Donna Billiter, a class action representative in the Trump action
who had also solicited clients for Defendants in that action. Plaintiff bases this allegation on the
facts that “Kay Jackson” and Donna Billiter held the same phone number, and that Jackson did
not appear on the list of the Cosmopolitan’s condominium purchasers. (Id. ¶¶ 27–28, 40.)
Plaintiff claims that Jackson was actually Defendants’ agent, serving as an unlawful “capper and
runner” on their behalf. (Id. ¶ 3.)

       Plaintiff states that Jackson told Plaintiff and the class members through her website that
she had met with Easterlin and Obenstine at least once and that Easterlin and King & Spaulding
were heading the litigation. (Id. ¶¶ 25–26, 29.) However, Defendants did not disclose to the
court approving the Cosmopolitan settlement either (1) Easterlin and King & Spaulding’s
involvement in the case; or (2) King and Spaulding’s conflict of interest through their concurrent
representation of Deutsche Bank. (Id. ¶ 32.) Further, Easterlin and King & Spaulding were not
mentioned in the retainer agreement that Plaintiff and other class members signed, nor did they
formally appear in the case, although they allegedly did enter into undisclosed fee-sharing
agreements with Defendants and did direct the litigation and settlement strategy. (Id. ¶ 20.)

        On April 26, 2010, Obenstine solicited Plaintiff and others to enter into a new lawsuit,
whereby they would recover the remaining balance of their escrow deposits plus punitive
damages, under the theory that the defendants in the Cosmopolitan action had engaged in
intentional misconduct and fraudulent concealment as to their ultimate plans for the
condominiums, allowing the class to file suit in spite of the settlement. (Id. ¶¶ 36, 38.) Plaintiff
alleges that Easterlin and King & Spaulding were involved in this new action to the same extent
as in the settlement, and that Defendants filed this lawsuit having known the Cosmopolitan
defendants’ true intentions for the condominiums all along. (Id. ¶¶ 39, 41.)

                                              III.
                                          DISCUSSION

A. LEGAL STANDARD GOVERNING A RULE 12(B)(2) MOTION TO DISMISS

      Under Federal Rule of Civil Procedure 12(b)(2), a defendant may move to dismiss a
complaint for lack of personal jurisdiction. Fed. R. Civ. P. 12(b)(2). The plaintiff bears the
burden to establish that a court has personal jurisdiction over the defendants. Mattel, Inc. v.
Greiner & Hausser GmbH, 354 F.3d 857, 862 (9th Cir. 2003). “The court may consider
evidence presented in affidavits to assist it in its determination and may order discovery on the
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                               Page 3 of 11
 Case2:11-cv-03480-GAF
Case  2:11-cv-03480-FMO-CW  Document46
                       -CW Document  631-4   Filed
                                         Filed     05/16/19
                                               10/24/11      Page
                                                          Page 4 of56
                                                                    11of Page
                                                                         63 Page   ID
                                                                              ID #:658
                                    #:15300
                                                                                 LINK: 24, 26, 28
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       CV 11-03480 GAF (CWx)                             Date     October 24, 2011
 Title          James Estakhrian v. Mark Obenstine et al

jurisdictional issues.” Doe v. Unocal Corp., 248 F.3d 915, 922 (9th Cir. 2001). However, if the
district court decides a motion to dismiss “without holding an evidentiary hearing, the plaintiff
need make only a prima facie showing of jurisdictional facts to withstand the motion to dismiss.”
Id. (internal quotations omitted). In other words, “the plaintiff need only demonstrate facts that
if true would support jurisdiction over the defendant.” Id. (internal quotations omitted). The
Court must take the plaintiff’s version of the facts as true unless they are “directly controverted.”
Id. “[C]onflicts between the facts contained in the parties’ affidavits must be resolved in
plaintiffs’ favor for purposes of deciding whether a prima facie case for personal jurisdiction
exists.” Id. (internal quotations and alteration omitted). However, “conclusory statements are
not enough to satisfy a prima facie showing of jurisdiction without supporting evidence
contained in the record.” Spacey v. Burgar, 207 F. Supp. 2d 1037, 1049 (C.D. Cal. 2001).

        Because this Court sits in California and no federal law governs personal jurisdiction over
this case, the Court must apply California’s long-arm statute. See Panavision Int’l, L.P. v.
Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998). “California’s long-arm statute is co-extensive
with federal standards, so a federal court may exercise personal jurisdiction if doing so comports
with federal constitutional due process.” Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir.
2008); see also Cal. Civ. Proc. Code § 410.10. Under federal due process standards, to exercise
personal jurisdiction over a non-resident defendant, “that defendant must have at least ‘minimum
contacts’ with the relevant forum such that the exercise of jurisdiction ‘does not offend
traditional notions of fair play and substantial justice.’” Schwarzenegger v. Fred Martin Motor
Co., 374 F.3d 797, 801 (9th Cir. 2004) (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316
(1945)).

      There are two types of personal jurisdiction: general and specific. Boschetto, 539 F.3d at
1016. A court may exercise general jurisdiction over a defendant only if the defendant
“engage[s] in continuous and systematic general business contacts that approximate physical
presence in the forum state.” Schwarzenegger, 374 F.3d at 801 (internal citation and quotations
omitted). “[A] finding of general jurisdiction permits a defendant to be haled into court in the
forum state to answer for any of its activities anywhere in the world.” Id. The court should
consider, inter alia, the contacts’ “[l]ongevity, continuity, volume, economic impact, physical
presence, and integration into the state’s regulatory or economic markets” in making this
determination. Tuazon v. R.J. Reynolds Tobacco Co., 433 F.3d 1163, 1172 (9th Cir. 2006).
Federal courts have been, throughout time, “reluctant to exercise general jurisdiction.” Id.

       Specific jurisdiction is more limited—it may only be established where the plaintiff’s
claims derive from the defendant’s contacts with the forum state. Data Disc, Inc. v. Systems
Technology Assocs. Inc., 557 F.2d 1280, 1287 (9th Cir. 1977). The Ninth Circuit employs a
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                               Page 4 of 11
 Case2:11-cv-03480-GAF
Case  2:11-cv-03480-FMO-CW  Document46
                       -CW Document  631-4   Filed
                                         Filed     05/16/19
                                               10/24/11      Page
                                                          Page 5 of57
                                                                    11of Page
                                                                         63 Page   ID
                                                                              ID #:659
                                    #:15301
                                                                                    LINK: 24, 26, 28
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 11-03480 GAF (CWx)                                Date     October 24, 2011
 Title          James Estakhrian v. Mark Obenstine et al

three-prong test to determine whether a court may exercise specific personal jurisdiction over a
non-resident defendant:

         (1) The non-resident defendant must purposefully direct his activities or consummate
         some transaction with the forum or resident thereof; or perform some act by which he
         purposefully avails himself of the privilege of conducting activities in the forum, thereby
         invoking the benefits and protections of its laws;

         (2) the claim must be one which arises out of or relates to the defendant’s forum-related
         activities; and

         (3) the exercise of jurisdiction must comport with fair play and substantial justice, i.e. it
         must be reasonable.

Schwarzenegger, 374 F.3d at 802 (emphasis added). The plaintiff bears the burden of satisfying
the first two prongs. Id.. If the plaintiff succeeds, the burden then shifts to the defendant to
“present a compelling case” that the exercise of jurisdiction would not be reasonable. Id. (citing
Burger King v. Rudzewicz, 471 U.S. 462, 476-78 (1985))

B. APPLICATION

         1. OBENSTINE

                a. General jurisdiction

       Although Plaintiff endeavors to prove that Obenstine’s contacts with California are
ongoing, continuous, and systematic, Plaintiff fails to establish that this Court can exercise
general jurisdiction over him. Obenstine avers that, although he was once a California resident
and maintained a California business address, he closed the office in 2009 and moved to Nevada
with no intent to return to California. (Mem. Obenstine, Obenstine Decl. ¶¶ 2–3, 5.) Plaintiff
attempts to cast doubt on this sworn statement by pointing to two complaints filed in California
Superior Court in 2010, one by Obenstine and the other against him, that purportedly establish
that Obenstine remained a California resident after 2009. (Docket No. 32 [Opp. Obenstine] at 5-
7.) However, from the face of these complaints, the communications that occurred while
Obenstine was a California resident and that gave rise to the complaints occurred prior to March
2009. (Docket No. 43 [Rep. Obenstine] at 5; see Docket No. 35 [Alikani Decl.], Exs. 1-2.) The
complaints do not, therefore, cast doubt on Obenstine’s declaration.

CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 5 of 11
 Case2:11-cv-03480-GAF
Case  2:11-cv-03480-FMO-CW  Document46
                       -CW Document  631-4   Filed
                                         Filed     05/16/19
                                               10/24/11      Page
                                                          Page 6 of58
                                                                    11of Page
                                                                         63 Page   ID
                                                                              ID #:660
                                    #:15302
                                                                                                LINK: 24, 26, 28
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.        CV 11-03480 GAF (CWx)                                        Date      October 24, 2011
 Title           James Estakhrian v. Mark Obenstine et al

       Plaintiff also points to Obenstine’s receipt via certified mail, on June 15, 2011, at an
address in California of a notice of litigation. (Opp. Obenstine at 7; Alikani Decl., Ex. 9.)
Obenstine counters that he traveled to California only after learning that he had received
seemingly important correspondence from Plaintiff’s counsel, and that he retrieved it at a post
office. (Rep. Obenstine at 5; Rep. Obenstine, Supplemental Declaration of Mark Obenstine ¶ 2.)
Plaintiff’s production of a registered mail receipt signed by Obenstine does not, by itself,
establish that Obenstine maintained a physical address in California. Even if it did, one contact
with California is insufficient to authorize this Court to exercise general personal jurisdiction.
One contact is not “continuous and systematic,” and therefore does not approximate physical
presence in the state.1

                         b. Specific jurisdiction

        Generally, the existence of an attorney-client relationship between a law firm in one state
and a plaintiff in the forum state does not, in itself, constitute purposeful availment, even if the
attorney travels to the forum state. Sher v. Johnson, 911 F.2d 1357, 1363 (9th Cir. 1990).
However, one of the key determinations in Sher was the fact that the law firm did not solicit the
client’s business in California: the client solicited the law firm. Id. at 1362. Here, Plaintiff
argues that Sher does not apply because Plaintiff’s involvement in the Cosmopolitan action was
solicited by Obenstine through an agent—namely, Kay Jackson.

        For the purposes of personal jurisdiction, the actions of an agent are imputed to the
principal. Id.; Myers v. Bennett Law Offices, 238 F.3d 1068, 1073 (9th Cir. 2001). “An agent is
one who represents another, called the principal, in dealings with third persons.” CAL. CIV.
CODE § 2295. An agency relationship can be established for the purposes of personal
jurisdiction where the plaintiff makes a prima facie showing that the agent had actual or apparent
authority, or that the principal ratified the agent’s conduct. Myers, 238 F.3d at 1073. To
establish an agency relationship by ratification, the principal must have knowledge of the agent’s
activities. RESTATEMENT (THIRD) AGENCY § 4.01 cmt. b (2006) (“The principal is not bound by
a ratification made without knowledge of material facts about the agent’s act unless the principal
chose to ratify with awareness that such knowledge was lacking.”); see also Besser v. Chapple,


         1
          Both parties appear to conflate the doctrine of general jurisdiction with a separate but related basis for
personal jurisdiction: the defendant’s state of domicile. See, e.g., Milliken v. Meyer, 311 U.S. 457, 462 (1940)
(“Domicile in the state is alone sufficient to bring an absent defendant within the reach of the state’s jurisdiction
for purposes of a personal judgment by means of appropriate substituted service.”) (internal citations omitted).
However, neither party argues that this basis for jurisdiction applies, so the Court need not analyze whether
Obenstine is domiciled in California.
CV-90 (06/04)                                 CIVIL MINUTES - GENERAL                                        Page 6 of 11
 Case2:11-cv-03480-GAF
Case  2:11-cv-03480-FMO-CW  Document46
                       -CW Document  631-4   Filed
                                         Filed     05/16/19
                                               10/24/11      Page
                                                          Page 7 of59
                                                                    11of Page
                                                                         63 Page   ID
                                                                              ID #:661
                                    #:15303
                                                                                 LINK: 24, 26, 28
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 11-03480 GAF (CWx)                             Date     October 24, 2011
 Title          James Estakhrian v. Mark Obenstine et al

No. SACV 09-230 DOC (Ex), 2010 WL 370336, at *5 (C.D. Cal. 2010) (“[L]ack of knowledge
is certainly relevant to a ratification argument.”).

        Here, Plaintiff argues that Jackson was Obenstine’s agent by ratification, that Obenstine
purposefully availed himself of the privilege of conducting activities in California by soliciting
business in California through Jackson, and that Obenstine benefitted from these California
contacts in the form of significant attorneys’ fees. (Opp. Obenstine at 8-10.) To prove this
agency relationship, Plaintiff provides a sizeable amount of his own personal correspondence
with Jackson and Jackson’s postings on her website. The proffered evidence shows that Jackson
solicited Plaintiff’s involvement in the lawsuit from the outset, and then continued to encourage
his involvement: she initially called Plaintiff to inform him about the lawsuit, forwarded him
Obenstine’s engagement letter, and then checked on Plaintiff to ensure that he had signed the
letter and sent his check to Obenstine. (Estakhrian Decl. ¶¶ 4–8, Exs. 1–4.) To show
Obenstine’s ratification of Jackson’s actions, Plaintiff asserts that Obenstine ratified Jackson’s
conduct by accepting all the clients that Jackson solicited. (Opp. Obenstine at 9–10.) Plaintiff
also produced an e-mail in which Obenstine encouraged the class to visit Jackson’s website,
where Jackson vouched for Obenstine’s prowess as an attorney. (Estakhrian Decl. ¶ 9, Ex. 7;
see also Compl. ¶ 23.)

        Obenstine counters that he never solicited clients, and that his first contact with Plaintiff
was when Plaintiff solicited his services, namely through the sending to Nevada of the signed
retainer agreement. (Rep. Obenstine at 6; Mem. Obenstine, Declaration of Mark Obenstine
[Obenstine Decl.] ¶ 6.) Obenstine argues that Plaintiff has “no evidence” to prove any of
Plaintiff’s agency allegations. (Rep. Obenstine at 6), but this is an overstatement—Plaintiff has
provided some evidence, however flimsy it may be, in the form of the aforementioned
communications and Obenstine’s acceptance of Plaintiff as a client, which arguably ratified
Jackson’s conduct. Further, Obenstine does not contest Jackson’s conspicuous absence from the
list of Cosmopolitan condominium purchasers, nor does he dispute the Plaintiff’s allegation that
Jackson has the same phone number as a former client. Accordingly, the Court must take
Plaintiff’s factual, non-conclusory allegations as true on their face, because Defendant has not
controverted them. Unocal Corp., 248 F.3d at 922.

       However, the problem with Plaintiff’s claimed agency-by-ratification relationship
between Obenstine and Jackson is that there is one element missing that would make the
assertion factual rather than conclusory: there is no “smoking gun” that would fully link
Obenstine with Jackson, one that shows Obenstine’s knowledge of Jackson’s solicitation of
California residents. Plaintiff does show, in part, that Obenstine ratified Jackson’s conduct by
accepting the clients, but Plaintiff does not conclusively show that Obenstine knew that Jackson
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                               Page 7 of 11
 Case2:11-cv-03480-GAF
Case  2:11-cv-03480-FMO-CW  Document46
                       -CW Document  631-4   Filed
                                         Filed     05/16/19
                                               10/24/11      Page
                                                          Page 8 of60
                                                                    11of Page
                                                                         63 Page   ID
                                                                              ID #:662
                                    #:15304
                                                                                  LINK: 24, 26, 28
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       CV 11-03480 GAF (CWx)                                Date   October 24, 2011
 Title          James Estakhrian v. Mark Obenstine et al

solicited the clients. Therefore, Jackson’s solicitation in California cannot be imputed to
Obenstine, and Plaintiff has not adequately alleged purposeful availment. However, as
discussed infra, Plaintiff’s showing is sufficient to entitle him to limited jurisdictional discovery.

         2. MAC DEFENDANTS

                a. General jurisdiction

        Like Obenstine, the MAC Defendants have not engaged in the sort of continuous and
systematic business contacts with California that would permit the Court to exercise general
jurisdiction. Indeed, the MAC Defendants’ alleged contacts with California are even more
attenuated than Obenstine’s contacts. Plaintiff identifies two such contacts with California: the
fact that two attorneys at the MAC Firm are licensed to practice law in California, and the fact
that the MAC Firm once published a newsletter giving legal advice to California residents.
(Docket No. 34 [Opp. MAC] at 11.) Plaintiff imputes these contacts to Coffing by virtue of his
status as president and managing partner of the MAC Firm, without citing any legal authority for
this proposition. (Id. at 11–12.) These limited contacts are not “substantial, continuous, and
systematic,” Mavrix Photo, Inc. v. Brand Technologies, Inc., 647 F.3d 1218, 1224 (9th Cir.
2011), such that they approximate physical presence in the state of California. First, neither
licensed attorney has appeared on behalf of a client in any proceeding before a court in
California, and neither actively solicits clients in California. (Docket No. 42 [Rep. MAC] at 3.)
In itself, maintaining a license to practice law in California does not provide sufficient contact
with California to justify the exercise of general jurisdiction. Crea v. Busby, 55 Cal. Rptr. 2d
513, 516 (Ct. App. 1996). Second, the newsletter article is more than six years old, and is the
sole article relating to California that the MAC Defendants have ever published. (Rep. MAC at
3–4.) In short, these contacts are minimal at best, and the Court cannot exercise general
jurisdiction over the MAC Defendants.

                b. Specific jurisdiction

       Plaintiffs make a more convincing argument that the Court may exercise specific
jurisdiction over the MAC Defendants. The crux of Plaintiffs’ argument is that the MAC
Defendants purposefully availed themselves of the privilege of conducting activities in
California by soliciting business in California through their agents, Obenstine and Kay Jackson,
and thereby benefitted, in that: (1) the vast majority of their clients in the Cosmopolitan action
were California residents; and (2) the vast majority of their fees were received from California
residents. (Opp. MAC at 13–14.) Plaintiffs also point to the fact that the MAC Defendants
repeatedly communicated with California residents from Nevada via telephone, fax, e-mail, and
CV-90 (06/04)                              CIVIL MINUTES - GENERAL                            Page 8 of 11
 Case2:11-cv-03480-GAF
Case  2:11-cv-03480-FMO-CW  Document46
                       -CW Document  631-4   Filed
                                         Filed     05/16/19
                                               10/24/11      Page
                                                          Page 9 of61
                                                                    11of Page
                                                                         63 Page   ID
                                                                              ID #:663
                                    #:15305
                                                                                LINK: 24, 26, 28
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       CV 11-03480 GAF (CWx)                            Date     October 24, 2011
 Title          James Estakhrian v. Mark Obenstine et al

written correspondence. (Id. at 13.) Plaintiff notes that the MAC Firm was explicitly listed on
Obenstine’s retainer agreement, as an associated law firm that was entitled to receive one third
of the attorneys’ fees recovered in the Cosmopolitan action. This retainer agreement was
forwarded to Plaintiff in California. (Id. at 14.)

       Plaintiff argues that Sher is inapplicable because Plaintiff’s involvement in the
Cosmopolitan action was solicited by the MAC Defendants through their agents: Obenstine and
Jackson. Again, Plaintiff asserts that the MAC Defendants had an agency relationship with
Jackson only by ratification. (Opp. MAC at 15.) As with the alleged agency relationship
between Jackson and Obenstine, there is no evidence of the MAC Defendants’ knowledge of
Jackson’s activities that would create an agency relationship by ratification. (Rep. MAC at 6-7.)
Although Jackson did, in one instance, post on her web site an “FAQ” disseminated by the MAC
Defendants, Plaintiff has produced no evidence that the FAQ was given to Jackson by the MAC
Defendants; Jackson could have, for example, taken it herself from the MAC Firm’s website, or
received it from Obenstine.

        Because Plaintiff lacks evidence showing the MAC Defendants’ knowledge of Jackson’s
solicitation, Plaintiff asks the Court to impute Jackson’s contacts with Plaintiff and other class
members to Obenstine, and then to impute Obenstine’s contacts to the MAC Defendants, using
the logic of Daynard v. Ness, Motley, Loadholt, Richardson & Poole, 290 F.3d 42 (1st Cir.
2002). (Opp. MAC at 15-16, 17-18.) In Daynard, a law professor served as an expert witness
for two law firms that he understood to be working jointly in a lawsuit against tobacco
companies. Id. at 45-46. After the litigation concluded, he sued the firms to recover legal fees
that he alleged the two firms had promised him if they prevailed in the litigation. Id. at 46-49.
One of the law firms moved to dismiss for lack of personal jurisdiction, asserting that it never
solicited the law professor’s involvement, owned no property in the forum state, and did not
know of the other firm’s solicitation or meetings with the professor. Id. at 49. The court held
that because the two law firms held themselves out as “part of a joint venture or other agency
relationship,” they were estopped from denying such a relationship; moreover, the Court found
agency by ratification, because the movant law firm had ratified the soliciting law firm’s acts for
some time by accepting the professor’s services and paying him for them. Id. at 56-60.

        Plaintiff argues that here, as in Daynard, the MAC Defendants may be considered to have
solicited Plaintiff and other class members in the Cosmopolitan action, because they held
themselves out as engaged in a joint venture with Obenstine. The MAC Firm appeared on
Obenstine’s retention letters as being entitled to one third of the legal fees in the Cosmopolitan
action, and Coffing himself was copied on an e-mail from Obenstine that welcomed Plaintiff to
the Cosmopolitan class. (Docket No. 37 [Estakhrian Decl.] ¶ 9.) Further, when Obenstine’s
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                             Page 9 of 11
 Case
Case   2:11-cv-03480-FMO-CW
     2:11-cv-03480-GAF      Document46631-4
                       -CW Document      FiledFiled 05/16/19
                                               10/24/11   PagePage
                                                               10 of62
                                                                     11of 63
                                                                          PagePage ID
                                                                               ID #:664
                                    #:15306
                                                                                 LINK: 24, 26, 28
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       CV 11-03480 GAF (CWx)                             Date     October 24, 2011
 Title          James Estakhrian v. Mark Obenstine et al

retainer fee was partially remitted to Plaintiff, the MAC Firm issued the check. (Id. ¶¶ 11, 14.)
Plaintiff asserts that the MAC Defendants ratified Obenstine’s conduct in that they accepted all
the clients and received legal fees and a portion of each retainer fee. (Id. ¶ 14.)

       The Court declines to find specific jurisdiction in this case, following the Daynard logic.
The present factual allegations are one step removed from the factual pattern Daynard. In
Daynard, the law firm that performed the solicitation was clearly linked to the movant law firm,
creating only one degree of separation between the solicitation and the moving law firm. By
contrast, here, Plaintiff argues that Obenstine solicited Plaintiff and the other class members
through Jackson. As discussed supra, Plaintiff has not established an agency relationship
between Obenstine and Jackson. Imputing Jackson’s California contacts one step further to the
MAC Defendants in order to exercise personal jurisdiction over the MAC Defendants would
stretch the limits of due process. Thus, Plaintiff has also failed to adequately show a prima facie
case of purposeful availment, as to the MAC Defendants. However, Plaintiff has made an
adequate showing that would entitle him to limited jurisdictional discovery.

C. JURISDICTIONAL DISCOVERY

       Plaintiff requests limited jurisdictional discovery in the event that the Court does not find
a prima facie case of personal jurisdiction. (Opp. MAC at 21–22.) Having found that Plaintiff
has not adequately alleged such a prima facie case, the Court GRANTS Plaintiff’s request.

        Jurisdictional discovery is appropriate “where pertinent facts bearing on the question of
jurisdiction are controverted or where a more satisfactory showing of the facts is necessary.”
Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008). The plaintiff must show “some
evidence” that would establish personal jurisdiction; this standard is less demanding than the
Rule 12(b)(2) standard. Mitan v. Feeney, 497 F. Supp. 2d 1113, 1119 (C.D. Cal. 2007). “A
denial of discovery is proper ‘when it is clear that further discovery would not demonstrate facts
sufficient to constitute a basis for jurisdiction.’” Razore v. Tulalip Tribes of Washington, 66 F.3d
236, 240 (9th Cir. 1995) (quoting America West Airlines, Inc. v. GPA Group, Ltd., 877 F.2d
793, 801 (9th Cir. 1989)).

       Here, the Court requires a more satisfactory showing of jurisdictional facts, in order for
the Court to exercise personal jurisdiction over Defendants. Plaintiff has indeed shown “some
evidence” to support an agency relationship between Obenstine and Jackson, and to support an
imputation of any proven solicitation by Obenstine to the MAC Defendants. It is clear that
further discovery could indeed show facts sufficient to connect all of the Defendants in the
instant case to Jackson; for example, Plaintiff states that it will request documents from the
CV-90 (06/04)                          CIVIL MINUTES - GENERAL                              Page 10 of 11
 Case
Case   2:11-cv-03480-FMO-CW
     2:11-cv-03480-GAF      Document46631-4
                       -CW Document      FiledFiled 05/16/19
                                               10/24/11   PagePage
                                                               11 of63
                                                                     11of 63
                                                                          PagePage ID
                                                                               ID #:665
                                    #:15307
                                                                             LINK: 24, 26, 28
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES - GENERAL
 Case No.       CV 11-03480 GAF (CWx)                            Date   October 24, 2011
 Title          James Estakhrian v. Mark Obenstine et al

MAC Defendants regarding their contacts and communications with co-counsel about the case.
(Opp. MAC at 21.)

       Accordingly, the Court GRANTS Plaintiff’s request for jurisdictional discovery. The
period of jurisdictional discovery will commence with the date of this order and conclude on
January 20, 2012, at the close of business. The motions are DENIED, to be re-noticed for
hearing if necessary.

         IT IS SO ORDERED.




CV-90 (06/04)                          CIVIL MINUTES - GENERAL                         Page 11 of 11
